Exhibit 10.1

 

[EXECUTION VERSION]

 

MASTER REPURCHASE AGREEMENT

 

between

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

as Buyer

 

and

 

STARWOOD PROPERTY MORTGAGE SUB-3, L.L.C.

 

as Seller

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

APPLICABILITY; OTHER APPLICABLE ANNEXES

1

 

 

 

2.

ADDITIONAL AND SUBSTITUTE DEFINITIONS

1

 

 

 

3.

INITIATION; CONFIRMATION; TERMINATION; FEES

20

 

 

 

4.

MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS

26

 

 

 

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

26

 

 

 

6.

CAUTIONARY SECURITY INTEREST

28

 

 

 

7.

PAYMENT, TRANSFER AND CUSTODY

29

 

 

 

8.

CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED LOANS

33

 

 

 

9.

RESERVED

34

 

 

 

10.

REPRESENTATIONS

34

 

 

 

11.

NEGATIVE COVENANTS OF SELLER

38

 

 

 

12.

AFFIRMATIVE COVENANTS OF SELLER

39

 

 

 

13.

RESERVED

42

 

 

 

14.

EVENTS OF DEFAULT; REMEDIES

44

 

 

 

15.

SINGLE AGREEMENT

49

 

 

 

16.

NOTICES AND OTHER COMMUNICATIONS

49

 

 

 

17.

NON-ASSIGNABILITY

49

 

 

 

18.

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

50

 

 

 

19.

NO RELIANCE; DISCLAIMERS

51

 

 

 

20.

INDEMNITY AND EXPENSES

52

 

 

 

21.

DUE DILIGENCE

53

 

 

 

22.

SERVICING

53

 

 

 

23.

TREATMENT FOR TAX PURPOSES

55

 

 

 

24.

INTENT

55

 

 

 

25.

MISCELLANEOUS

55

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Purchase Percentages and Margin Maintenance Percentages

1-1

SCHEDULE 2

Purchased Loan Information

2-1

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT I

Form of Confirmation

 

 

 

 

EXHIBIT II

Authorized Representatives of Seller

 

 

 

 

EXHIBIT III

[Reserved]

 

 

 

 

EXHIBIT IV-1

Form of Power of Attorney to Buyer

 

 

 

 

EXHIBIT IV-2

Form of Power of Attorney to Seller

 

 

 

 

EXHIBIT V

Representations and Warranties Regarding the Purchased Loans

 

 

 

 

EXHIBIT VI

[Reserved]

 

 

 

 

EXHIBIT VII

Form of Bailee Agreement

 

 

ii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

This Master Repurchase Agreement (this “Agreement”) is dated as of December 2,
2010 and is made by and between Goldman Sachs Mortgage Company, as buyer
(“Buyer”) and Starwood Property Mortgage Sub-3, L.L.C., as seller (“Seller”).

 

1.                                      APPLICABILITY

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer one or more Eligible Loans, on a servicing-released
basis, against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to Seller such Eligible Loans at a date certain (or such
earlier date, in accordance with the terms hereof), against the transfer of
funds by Seller.  Each such transaction involving the transfer of an Eligible
Loan from Seller to Buyer shall be referred to herein as a “Transaction” and,
unless otherwise agreed in writing, shall be governed by this Agreement.

 

2.                                      DEFINITIONS

 

The following capitalized terms shall have the respective meanings set forth
below:

 

“Accelerated Repurchase Date” shall have the meaning specified in
Section 14(b)(i) of this Agreement.

 

“Accepted Servicing Practices” shall mean, with respect to any Purchased Loan,
servicing practices in conformity with those accepted and prudent servicing
practices in the industry for loans of the same type and in a manner at least
equal in quality to the servicing the applicable servicer provides for assets
that are similar to such Purchased Loan.

 

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises with
respect to such Person or any substantial part of its assets or property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding or otherwise in
writing of the inability of such Person to pay its debts generally as they
become due, or (g) the taking of action by such Person in furtherance of any of
the foregoing.

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

 

“Aggregate Repurchase Price” shall mean, as of any date of determination, the
aggregate Repurchase Price (excluding any accrued and unpaid Price Differential)
of all Purchased Loans outstanding as of such date.

 

“Agreement” shall have the meaning specified in the introductory paragraph of
this Agreement.

 

--------------------------------------------------------------------------------


 

“Alternative Rate” shall have the meaning specified in Section 3(k) of this
Agreement.

 

“Alternative Rate Transaction” shall mean any Transaction with respect to which
the Pricing Rate is determined with reference to the Alternative Rate.

 

“Applicable Spread” has the meaning specified in the Fee Letter.

 

“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed appraiser approved by Buyer in its reasonable discretion, in accordance
with the Uniform Standards of Professional Appraisal Practice of the Appraisal
Foundation, in compliance with the requirements of Title 11 of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989 and utilizing
customary valuation methods, such as the income, sales/market or cost
approaches, as any of the same may be updated by recertification from time to
time by the appraiser performing such Appraisal.

 

“Asset Base” shall mean, as of any date of determination, the aggregate Asset
Base Components of all Purchased Loans transferred by Seller to Buyer hereunder
as of such date.

 

“Asset Base Component” shall mean, as of any date of determination, with respect
to each Purchased Loan, the product of its Market Value multiplied by the
Purchase Percentage applicable to such Purchased Loan as of such date.

 

“Asset Margin” shall mean, as of any date of determination, the aggregate Asset
Margin Components of all Purchased Loans transferred by Seller to Buyer
hereunder as of such date.

 

“Asset Margin Component” shall mean, as of any date of determination, with
respect to each Purchased Loan, the product of its Market Value multiplied by
the Margin Percentage applicable to such Purchased Loan as of such date.

 

“Assignment of Leases” shall mean, with respect to any Purchased Loan that is a
Mortgage Loan, any assignment of leases, rents and profits or equivalent
instrument, whether contained in the related Mortgage or executed separately,
assigning to the holder or holders of such Mortgage all of the related
Mortgagor’s interest in the leases, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of the related
Mortgaged Property as security for repayment of such Purchased Loan.

 

“Assignment of Mortgage” shall mean, with respect to any Purchased Loan that is
a Mortgage Loan, an assignment of the mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related property is located to reflect the assignment and pledge of
the Mortgage, subject to the terms of this Agreement.

 

“Bailee” shall mean such third party as Buyer and Seller shall mutually approve
in their sole discretion.  Buyer and Seller each agree that Sidley Austin LLP is
an approved Bailee hereunder.

 

“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit VII hereto.

 

“Bailee Delivery Failure” shall have the meaning specified in the Bailee
Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United State Code, as amended from
time to time.

 

“Blocked Account” shall have the meaning specified in Section 5(a) of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Blocked Account Agreement” shall mean the Blocked Account Agreement executed by
Buyer, Seller, Servicer and the Depository Bank (and any successor thereto or
replacement thereof executed by Buyer, Seller, Servicer and the Depository
Bank).

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday and (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

 

“Buyer” shall mean Goldman Sachs Mortgage Company, and any successor or assign.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent and in the amount that such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all membership or other
equivalent interests in any limited liability company, and any and all
partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Cash Equivalents” shall mean, as of any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States and (ii) time deposits, certificates of deposit, money
market accounts or banker’s acceptances of any investment grade rated commercial
bank, in each case maturing within ninety (90) days after such date.

 

“Cash Liquidity” shall mean, with respect to Guarantor on any date, the amount
of cash and Cash Equivalents held by Guarantor and its Subsidiaries on a
consolidated basis.

 

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute willful disregard of such Independent
Director’s duties, (ii) such Independent Director has been indicted or convicted
for any crime or crimes of moral turpitude or dishonesty or for any violation of
any Requirement of Law, (iii) such Independent Director no longer satisfies the
requirements set forth in the definition of “Independent Director”, (iv) the
fees charged for the services of such Independent Director are materially in
excess of the fees charged by the other providers of Independent Directors
listed in the definition of “Independent Director “ or (v) any other reason for
which the prior written consent of Buyer shall have been obtained.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(a) prior to an internalization of management by Guarantor, if Manager is no
longer the manager of Guarantor;

 

(b) after such time as Guarantor is internally managed, any “person” or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly,

 

3

--------------------------------------------------------------------------------


 

of a percentage of the total voting power of all classes of Capital Stock of
Guarantor entitled to vote generally in the election of directors, of 20% or
more;

 

(c) change in Control of Manager and/or Starwood Capital Group Global, L.P. from
the Person or Persons who are directly or indirectly Controlling such entities
on the date hereof;

 

(d) each of either Guarantor or the Intermediate Starwood Entities shall cease
to own and control, of record and beneficially, directly or indirectly 100% of
the outstanding Capital Stock of Seller; or

 

(e) a Transfer of all or substantially all of Guarantor’s assets (excluding any
Transfer on arms-length terms to Affiliates of Guarantor or any Transfer of
Repurchased Loans or other assets of Guarantor in connection with any
securitization transaction or any repurchase or other similar transactions in
the ordinary course of or Guarantor’s business).

 

“CMBS” shall mean mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collection Period” shall mean, with respect to the Remittance Date in any
month, the period beginning on the Remittance Date in the preceding month to and
including the calendar day immediately preceding such Remittance Date.

 

“Confirmation” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Control” shall mean, with respect to any Person, the direct or indirect
possession of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.  “Controlling,” “Controlled” and “under common
Control” have correlative meanings.

 

“Costs” shall mean, with respect to any Purchased Loan, all out-of-pocket costs,
fees and expenses in respect of such Purchased Loan actually incurred by Buyer,
including, without limitation, reasonable legal and custodial fees and expenses
associated with the establishment and maintenance of the facility under this
Agreement and the reasonable legal fees and expenses associated with asset
reviews by Buyer’s outside counsel.

 

“Cross-Termination Event” shall mean a default by Guarantor, beyond any
applicable notice and grace period, in paying any recourse Indebtedness with an
outstanding principal amount of $25,000,000 or more, which default permits the
acceleration of such Indebtedness.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of
December 2, 2010, entered into by and among Custodian, Seller and Buyer.

 

“Custodial Delivery Certificate” shall mean the custodial delivery certificate,
a form of which is attached to the Custodial Agreement.

 

“Custodian” shall mean U.S. Bank National Association or any successor Custodian
appointed by Buyer and reasonably acceptable to Seller.

 

“DBRS” shall mean DBRS, Inc.

 

4

--------------------------------------------------------------------------------


 

“Debt Yield Ratio” shall mean, with respect to any Eligible Property or
Properties directly or indirectly securing a New Loan, the quotient (expressed
as a percentage) of (i) net operating income for the trailing twelve-month
period for the most recently ended fiscal quarter, divided by (ii) the total
amount of indebtedness secured directly or indirectly by such Eligible Property
or Properties that are senior to or pari passu with such New Loan.

 

“Default” shall mean any event that, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Defaulted Loan” shall mean any Purchased Loan as to which (i) there is a
material breach beyond any applicable notice and cure period of a representation
or warranty by Seller under Exhibit V attached hereto (without regard to any
Knowledge qualifier therein), (ii) a default has occurred and is continuing
beyond any applicable notice and cure period under the related Purchased Loan
Documents in the payment when due of interest, principal or any other amounts
due under the Purchased Loan Documents, (iii) the occurrence and continuance of
any other “Event of Default” as defined under the related Purchased Loan
Documents or (iv) the related Purchased Loan File or any material portion
thereof is subject to a continuing Bailee Delivery Failure or has been released
from the possession of the Custodian under the Custodial Agreement to anyone
other than Buyer or any Affiliate of Buyer except in accordance with the terms
of the Custodial Agreement; provided that upon cure of a Bailee Delivery Failure
satisfactory to Buyer or written confirmation by Custodian of the return of such
Purchased Loan File or portion thereof, such Purchased Loan shall cease to be a
Defaulted Loan under this clause (iv).

 

“Delinquent Loan” shall mean any Purchased Loan as to which the payment of
principal and/or interest owed thereunder by the underlying obligor is thirty
(30) days or more past due.

 

“Depository Bank” shall mean Goldman Sachs Bank USA.

 

“Diligence Fee” shall mean fees, costs and expenses (so long as no Event of
Default is continuing, not to exceed $30,000 annually or such prorated amount as
shall be applicable for the 2010 calendar year) payable by Seller to Buyer in
respect of Buyer’s out-of-pocket fees, costs and expenses (other than legal
expenses and desk reviews) incurred in connection with its review of the
Diligence Materials hereunder and Buyer’s continuing due diligence reviews of
Purchased Loans pursuant to Section 21 or otherwise hereunder.  Buyer’s current
fee for a desk review of a third party report is $500.

 

“Diligence Materials” shall mean, with respect to any New Loan, the related
Preliminary Due Diligence Package together with the related Supplemental Due
Diligence Package.

 

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value”,
or any other form of draft appraisal reasonably acceptable to Buyer.

 

“Early Repurchase Date” shall have the meaning specified in Section 3(g) of this
Agreement.

 

“EBITDA” shall mean, for each fiscal quarter, with respect to a Person and its
consolidated Subsidiaries, an amount equal to the sum of:

 

(a) Net Income (or loss) of such Person (prior to any impact from minority
interests or joint venture net income and before deduction of any dividends on
preferred stock of such Person), plus the following (but only to the extent
actually included in determination of such Net Income (or loss): 
(i) depreciation and amortization expense, (ii) Interest Expense, (iii) income
tax expense and (iv) extraordinary or non-recurring gains and losses, plus

 

5

--------------------------------------------------------------------------------


 

(b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such fiscal quarter, plus

 

(c) amounts deducted in accordance with GAAP in respect of non-cash expenses in
determining Net Income of such Person.

 

“Eligible Loans” shall mean performing Mortgage Loans (A) acceptable to Buyer in
the exercise of its sole good faith discretion (including, without limitation,
with respect to the suitability of such Mortgage Loan for a CMBS securitization
or similar transaction), (B) secured directly by an Eligible Property, (C) which
have a loan term equal to or less than ten (10) years (assuming exercise of all
extension options), (D) as to which the applicable representations and
warranties set forth in Exhibit V are true and correct in all material respects
as of the applicable Purchase Date, unless otherwise disclosed in writing to
Buyer on or prior to such Purchase Date, and (E) that have a maximum LTV not in
excess of 80%; provided, however, that a Mortgage Loan with an LTV in excess of
80% shall, if all other terms and conditions set forth in this Agreement
governing the qualification of such Mortgage Loan as an Eligible Loan are
satisfied, be deemed an Eligible Loan except that the Purchase Price Percentage
and Margin Maintenance Percentage for such loan shall be zero (0) percent for
that portion of such loan that is in excess of 80% LTV.

 

“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, self-storage or hospitality property or such other
property type acceptable to Buyer in the exercise of its sole good faith
discretion.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. 
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business (whether or
not incorporated) that is a member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA of which
Seller is a member at any relevant time.

 

“Event of Default” shall have the meaning given such term in Section 14(a).

 

“Exception Report” shall have the meaning given such term in Section 3(c)(viii).

 

“Facility Amount” shall mean $150,000,000.

 

“Facility Termination Date” shall mean the earlier to occur of (a) December 3,
2012 and (b) the one-year anniversary of a Cross-Termination Event.

 

“FAS 140” shall mean Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 140, as amended, modified or supplemented from time to
time.

 

“FAS 166” shall mean Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 166, as amended, modified or supplemented from time to
time.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day,

 

6

--------------------------------------------------------------------------------


 

the average of the quotations at approximately 10:00 a.m. (New York time) on
such day or such transactions received by Buyer from three Federal funds brokers
of recognized standing selected by Buyer in its sole discretion.

 

“Fee Letter” shall mean that certain letter agreement, dated the date hereof,
between Buyer and Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Filings” shall have the meaning specified in Section 6(b) of this Agreement.

 

“FIN 46” shall mean Financial Accounting Standards Board Interpretation No. 46
(revised December 2003), as amended, modified or supplemented from time to time.

 

“Final Approval” shall have the meaning specified in Section 3(c) of this
Agreement.

 

“Financial Covenant Compliance Certificate” shall mean an Officer’s Certificate
to be delivered, subject to Section 3(e)(2) of this Agreement, by Guarantor
within forty-five (45) days after the end of each fiscal quarter confirming that
as of the fiscal quarter most recently ended, Guarantor satisfies the following
financial covenants (each tested on a consolidated basis): (A) ratio of EBITDA
to Interest Expense for such calendar quarter is not less than 2.0 to 1.0
(adjusted to remove the impact of the application of FAS 140, FAS 166 and FIN 46
and transfers to special purpose entities that are wholly owned by Guarantor in
connection with bona fide securitization transactions); (B) ratio of Total
Indebtedness to Total Assets is not greater than 0.75 to 1.0 (adjusted to remove
the impact of the application of FAS 140, FAS 166 and FIN 46 and transfers to
special purpose entities that are wholly owned by Guarantor in connection with
bona fide securitization transactions); (C) Cash Liquidity is not less than
$10,000,000; (D) Near Cash Liquidity is not less than $20,000,000; (E) Tangible
Net Worth is not less than $750,000,000; and (F) ratio of EBITDA to Fixed
Charges for such calendar quarter is not less than 1.5 to 1.0.

 

“Fitch” shall mean Fitch Inc.

 

“Fixed Charges” shall mean, with respect to any Person and for the applicable
measurement period, the sum of (a) debt service, (b) all preferred dividends,
(c) Capital Lease Obligations paid or accrued during such period, (d) capital
expenditures (if any), and (e) any amounts payable under any ground lease.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith in accordance with
GAAP.  The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.

 

7

--------------------------------------------------------------------------------


 

“Guarantor” shall mean Starwood Property Trust, Inc., a Maryland corporation,
together with its permitted successors and assigns.

 

“Guaranty” shall mean that certain Guaranty , dated as of December 2, 2010, made
by Guarantor in favor of Buyer, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller or by the underlying obligor with respect
to any Purchased Loan and pledged to Seller as collateral for such Purchased
Loan, with one or more counterparties whose unsecured debt is rated at least A
(or its equivalent) by any Rating Agency or, with respect to any Hedging
Transaction pledged to Seller as additional collateral for a Purchased Loan,
such other rating requirement applicable to such Hedging Transaction set forth
in the related Purchased Loan Documents or which is otherwise reasonably
acceptable to Buyer; provided that Seller shall not grant or permit any liens,
security interests, charges, or encumbrances with respect to any such hedging
arrangements for the benefit of any Person other than Buyer.

 

“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds thereof (including sales proceeds) or other cash
distributions thereon (including casualty or condemnation proceeds); provided
that, for avoidance of doubt, in no event shall Income include any escrow or
reserve payment made by the related Mortgagor.

 

“Indebtedness” shall mean, for any Person:  (i) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (ii) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (iii) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (iv) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (v) Capital Lease Obligations of such Person; (vi) obligations of such
Person under repurchase agreements or like arrangements; (vii) Indebtedness of
others Guaranteed by such Person; (viii) all obligations of such Person incurred
in connection with the acquisition or carrying of fixed assets by such Person;
and (ix) Indebtedness of general partnerships of which such Person is a general
partner.

 

“Indemnified Amounts” and “Indemnified Parties” shall have the respective
meanings specified in Section 20(a) of this Agreement.

 

“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors, another nationally-recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional independent directors and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as a member of the board of directors of such corporation or as an

 

8

--------------------------------------------------------------------------------


 

independent manager, member of the board of managers, or special member of such
limited liability company and is not, and has never been, and will not while
serving as Independent Director be, any of the following:

 

(i)                                     a member (other than an independent,
non-economic “springing” member), partner, equityholder, manager, director,
officer or employee of such corporation or limited liability company or any of
its equityholders or affiliates (other than as an independent director or
manager of an affiliate of such corporation or limited liability company that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such independent director or manager is employed by a company that
routinely provides professional independent directors or managers);

 

(ii)                                  a creditor, supplier or service provider
(including provider of professional services) to such corporation or limited
liability company or any of its equityholders or affiliates (other than a
nationally recognized company that routinely provides professional independent
managers or directors and that also provides lien search and other similar
services to such corporation or limited liability company or any of its
equityholders or affiliates in the ordinary course of business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that controls (whether directly,
indirectly or otherwise) any of (i) or (ii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a
Special-Purpose Entity affiliated with the corporation or limited liability
company in question shall not be disqualified from serving as an Independent
Director of such corporation or limited liability company, provided that the
fees that such natural person earns from serving as Independent Director of
affiliates of such the corporation or limited liability company in any given
year constitute in the aggregate less than five percent of such natural person’s
annual income for that year.  The same natural persons may not serve as
Independent Directors of a corporation or limited liability company and, at the
same time, serve as Independent Directors of an equityholder or member of such
corporation or limited liability company.

 

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insured Closing Letter and Escrow Instructions” shall mean a letter addressed
to Seller and Buyer from the title insurance underwriter (or any agent thereof)
acting as an agent for each Table Funded Purchased Loan and related escrow
instructions, which letter and instructions shall be in form and substance
reasonably acceptable to Buyer and Seller.

 

“Interest Expense” shall mean, with respect to any Person and any period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan),
all with respect to such period.

 

“Intermediate Starwood Entities” shall mean, individually or collectively,
Starwood Property Mortgage BC, L.L.C., Starwood Property Mortgage, L.L.C. and
SPT Real Estate Sub I, LLC, a Delaware limited liability company.

 

9

--------------------------------------------------------------------------------


 

“Interim Servicing Period” with respect to each Purchased Loan, the period of
time from the Purchase Date to but not including the earlier of (i) the
Servicing Transfer Date and (ii) the Facility Termination Date.

 

“Kick-Out Loan” shall have the meaning specified in Section 3(j) of this
Agreement.

 

“Knowledge” whenever in this Agreement or any of the Transaction Documents, or
in any document or certificate executed on behalf of Seller, Guarantor or any of
their Affiliates pursuant to this Agreement or any of the Transaction Documents,
reference is made to the knowledge of Seller or any such Person (whether by use
of the words “Knowledge” or “Known”), same shall mean the actual knowledge of
the individuals who have significant responsibility for any policy making, major
decisions, legal or financial affairs of the applicable entity, or with respect
to any representations, warranties, certifications or statements with respect to
any Purchased Loan, individuals who have significant responsibility for the
origination or acquisition, as applicable, underwriting or servicing of such
Purchased Loan, without further inquiry or investigation, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller or
Guarantor, any Affiliate of Seller or Guarantor, or to any other officer, agent,
manager, representative or employee of Seller, Guarantor or any Affiliate
thereof or to impose upon any such individuals any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains.

 

“LIBOR” shall mean, with respect to each day on which any Transaction is
outstanding (or if such day is not a Business Day, the next succeeding Business
Day) and determined daily by Buyer, the offered rate for thirty (30) day U.S.
dollar deposits, as the applicable rate appears on Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on such date (rounded up to the nearest
whole multiple of 1/100%); provided that if the applicable rate does not appear
on Reuters Screen LIBOR01 Page, the rate for such date will be based upon the
offered rates of the Reference Banks for U.S. dollar deposits as of 11:00 a.m.
(London time) on such date.  In such event, Buyer will request the principal
London office of each of the Reference Banks to provide a quotation of its rate.
If on such date, two or more Reference Banks provide such offered quotations,
LIBOR shall be the arithmetic mean of all such offered quotations (rounded to
the nearest whole multiple of 1/100%). If on such date, fewer than two Reference
Banks provide such offered quotations, LIBOR shall be the higher of (i) LIBOR as
determined on the immediately preceding day that LIBOR is available and (ii) the
Reserve Interest Rate.  With respect to each Transaction, on the related
Purchase Date and for each day that such Transaction is outstanding, LIBOR shall
be calculated as specified in the related Confirmation.

 

“LIBOR Rate” shall mean, as of any date of determination, a rate per annum
determined in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):

 

 

 

LIBOR

 

 

1 - Reserve Requirement

 

 

“LIBOR Transaction” shall mean any Transaction with respect to which the Pricing
Rate is determined with reference to the LIBOR Rate.

 

“Loan Type” shall mean, with respect to any Purchased Loan, the applicable loan
type listed in Schedule 1 to this Agreement.

 

“LTV” shall mean, with respect to any Eligible Loan or Loans, the ratio of the
aggregate outstanding debt (which shall include such Eligible Loan and all debt
senior to or pari passu with such Eligible Loan) secured, directly or
indirectly, by the related Eligible Property or Properties, to the

 

10

--------------------------------------------------------------------------------


 

aggregate value of such Eligible Property or Properties as determined by Buyer
in its sole good faith discretion.  For purposes of Buyer’s determination,
(i) the value may be determined by reference to an Appraisal, discounted cash
flow analysis or other commercially reasonable method and (ii) for the avoidance
of doubt, Buyer may reduce value for any actual or potential risks (including
risk of delay) posed by any liens on the related Eligible Property or
Properties.

 

“Manager” shall mean SPT Management, LLC, a Delaware limited liability company.

 

“Mandatory Repurchase” shall have the meaning given such term in Section 3(j).

 

“Mandatory Repurchase Date” shall have the meaning given such term in
Section 3(j).

 

“Margin Deficit” shall have the meaning specified in Section 4 of this
Agreement.

 

“Margin Percentage” shall mean, with respect to any Purchased Loan, the “Margin
Maintenance Percentage” specified in Schedule 1 for the related Loan Type (or as
otherwise specified in the applicable Confirmation).

 

“Market Value” shall mean, with respect to any Purchased Loan as of any relevant
date, the market value of such Purchased Loan on such date, as determined by
Buyer in its sole good faith discretion.

 

For purposes of Buyer’s determination, (i) the Market Value may be determined by
reference to an Appraisal, discounted cash flow analysis or any other method
selected by Buyer in its sole good faith discretion, (ii) any amounts or claims
secured by the related Eligible Property or Properties ranking senior to or pari
passu with the lien of the Purchased Loan may be deducted from the Market Value
of the Purchased Loan, (iii) the Market Value of any Defaulted Loan shall be
zero (unless Buyer otherwise specifies), (iv) Buyer may consider the
representations and warranties set forth in Exhibit V (including a breach
thereof), and exceptions thereto in its determination of the Market Value of the
Purchased Loans (provided, however, that to the extent Seller notified Buyer in
writing of any exceptions to the representations and warranties set forth on
Exhibit V attached hereto prior to the Purchase Date with respect to a Purchased
Loan, Buyer shall not base any subsequent reduction in the Market Value of such
Purchased Loan, in whole or in part, on such exceptions) and (v) for the
avoidance of doubt, Buyer may reduce Market Value for any actual or potential
risks (including risk of delay) posed by any liens or claims on the related
Eligible Property or Properties, other than Permitted Encumbrances.  Seller
shall reasonably cooperate with Buyer in its determination of the Market Value
of each Purchased Loan (including, without limitation, providing all information
and documentation in the possession of Seller regarding such item of underlying
collateral or otherwise required by Buyer).

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
property, business, operations, financial condition, credit quality or prospects
of Guarantor, Seller or any Intermediate Starwood Entity, (ii) the ability of
the Guarantor or Seller to perform its obligations under any of the Transaction
Documents to which it is party, (iii) the validity or enforceability of any the
Transaction Documents, (iv) the rights and remedies of Buyer under any of the
Transaction Documents, or (v) the aggregate value of the Purchased Loans.

 

“Monthly Statement” shall mean, for each calendar month during which this
Agreement shall be in effect, Seller’s or Servicer’s, as applicable,
reconciliation in arrears of beginning balances, interest and principal paid to
date and ending balances for each Purchased Loan, together with a certified
written report describing (i) any developments or events with respect to such
Purchased Loan that have occurred since the last Monthly Statement that are
reasonably likely to have a Material Adverse Effect, (ii) any and

 

11

--------------------------------------------------------------------------------


 

all written modifications to any Purchased Loan Documents that have occurred
since the last Monthly Statement, (iii) loan status, collection performance and
any delinquency and loss experience with respect to any Purchased Loan, (iv) an
update as to the expected disposition or sale of such Purchased Loans and
(v) such other information as mutually agreed by Seller and Buyer, which report
shall be delivered to Buyer for each calendar month during the term of this
Agreement within ten (10) Business Days following the end of each such calendar
month.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first lien on or a first priority
ownership interest in a Mortgaged Property.

 

“Mortgage Loan” shall mean a whole commercial mortgage loan secured by a
Mortgage and evidenced and secured by the Mortgage Note and all other Mortgage
Loan documents (including all related Servicing Rights).

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.

 

“Near Cash Liquidity” shall mean, with respect to Guarantor on any date, the
market value of Near Cash Securities held by Guarantor and its direct or
indirect subsidiaries, on a consolidated basis, as of such date.  Market value
of Near Cash Securities shall be determined on a monthly basis by at least one
independent third party financial institution reasonably acceptable to Buyer.

 

“Near Cash Securities” shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less
as determined by Tilden Park Capital Management (and, at Buyer’s request, the
assumptions used in such determination shall be provided to Buyer for Buyer’s
review), in each case, having a rating of Baa3 or BBB (or the equivalent) or
higher by at least one Rating Agency (it being acknowledged that such securities
may also have a lower rating from one or more Rating Agencies) or (iii) other
public or privately placed securities approved by Buyer.

 

“Net Income” shall mean, with respect to any Person for any period, the
consolidated net income for such period of such Person as reported in such
Person’s financial statements prepared in accordance with GAAP.

 

“New Loan” shall mean an Eligible Loan that Seller proposes to sell to Buyer
pursuant to a Transaction.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” shall mean, as to any Person, a certificate of the chief
executive officer, the chief financial officer, the president, any vice
president or the secretary of such Person.

 

12

--------------------------------------------------------------------------------


 

“Originated Loan” shall mean any loan that is an Eligible Loan originated by
Seller or an Affiliate of Seller.

 

“Permitted Encumbrances” shall mean, with respect to any Purchased Loans,
collectively: (a) liens for real property taxes, ground rents, water charges,
sewer rates and assessments not yet due and payable, (b) liens arising by
operation of law such as materialmen, mechanics, carriers, workmen, repairmen
and similar liens, arising in the ordinary course of business which are
discharged by payment, bonding or otherwise or which are being contested in good
faith by the Mortgagor in accordance with the related Purchased Loan Documents,
(c) covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, individually or in the aggregate, in
the reasonable judgment of Seller, materially interferes with the current use of
the related Mortgaged Property or the security intended to be provided by such
Mortgage or with the underlying obligor’s ability to pay its obligations when
they become due or the value of the related Mortgaged Property, (d) liens and
encumbrances set forth in the Title Policy with respect to such Purchased Loan,
(e) rights of existing or future tenants as tenants only, pursuant to leases,
and (f) liens granted pursuant to or by the Transaction Documents.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

 

“Plan” shall mean an employee benefit or other plan established or maintained
during the five-year period ended prior to the date of this Agreement or to
which Seller or any ERISA Affiliate makes, is obligated to make or has, within
the five-year period ended prior to the date of this Agreement, been required to
make contributions and that is covered by Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code.

 

“Plan Assets” shall mean assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(l) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to any
other federal, state or local laws, rules or regulations substantially similar
to Title I of ERISA or Section 4975 of the Code.

 

“Pre-Existing Loans” shall mean any loan that is an Eligible Loan and is not an
Originated Loan.

 

“Preliminary Approval” shall have the meaning specified in Section 3(b) of this
Agreement.

 

“Preliminary Due Diligence Package” shall mean, with respect to any New Loan,
the following due diligence information, to the extent applicable, relating to
such New Loan to be provided by Seller to Buyer pursuant to this Agreement:

 

(i)                                     Seller’s internal investment committee
memorandum, among other things, outlining the proposed transaction, including
potential transaction benefits and all material underwriting risks and
Underwriting Issues, anticipated exit strategies and all other characteristics
of the proposed transaction that a prudent buyer would consider material;

 

(ii)                                  current rent roll, if applicable;

 

(iii)                               cash flow pro-forma, plus historical
information, if available;

 

(iv)                              interest coverage ratios and Debt Yield Ratio;

 

13

--------------------------------------------------------------------------------


 

(v)                                 loan-to-value ratio;

 

(vi)                              Seller’s or any Affiliate’s relationship with
the underlying borrower or any affiliate;

 

(vii)                           material third party reports, to the extent
available and applicable, including:

 

(a)                                  engineering and structural reports, each in
form and prepared by consultants reasonably acceptable to Buyer;

 

(b)                                 current Appraisal;

 

(c)                                  Phase I environmental report (including
asbestos and lead paint report) and, if applicable, Phase II or other follow-up
environmental report if recommended in Phase I, each in form and prepared by
consultants reasonably acceptable to Buyer;

 

(d)                                 seismic reports, each in form and prepared
by consultants reasonably acceptable to Buyer; and

 

(e)                                  operations and maintenance plan with
respect to asbestos containing materials, each in form and prepared by
consultants reasonably acceptable to Buyer;

 

(viii)                        copies of documents evidencing such New Loan, or
current drafts thereof, including, without limitation, underlying debt and
security documents, guaranties, underlying borrower’s organizational documents,
loan and collateral pledge agreements, and intercreditor agreements, as
applicable;

 

(xi)                                insurance certificates or other evidence of
insurance coverage evidencing the insurance required to be maintained with
respect to any Eligible Property or Properties pursuant to
Section 3(c)(iv) hereof (including evidence of terrorism insurance coverage and
such other customary insurance coverage reasonably satisfactory to Buyer); and

 

(xii)                             analyses and reports with respect to such
other matters concerning the New Loan as Buyer may in its reasonable discretion
may require.

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price thereof (excluding any amount attributable
to Price Differential in the definition thereof), calculated on the basis of a
360 day per year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (such aggregate amount to be
reduced by any amount of such Price Differential paid by Seller to Buyer, prior
to such date, with respect to such Transaction).

 

“Pricing Rate” shall mean with respect to any Transaction and any date of
determination, an annual rate equal to the LIBOR Rate on such date plus the
Applicable Spread for the related Purchased Loan (subject to adjustment and/or
conversion as provided in Sections 3(k), 3(l), 3(n) and 3(o) of this Agreement).

 

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received in respect thereof (including casualty or
condemnation proceeds to the extent that such proceeds are not required under
the underlying loan documents to be reserved, escrowed, readvanced

 

14

--------------------------------------------------------------------------------


 

or applied for the benefit of the Mortgagor or the related Mortgaged Property). 
For purposes of clarification, prepayment premiums, fees or penalties shall not
be deemed to be principal.

 

“Prohibited Person” shall mean any Person:

 

(i)                                     listed in the Annex to (the “Annex”), or
otherwise subject to the provisions of, the Executive Order 13224 (the
“Executive Order”) ;

 

(ii)                                  that is owned or controlled by, or acting
for or on behalf of, any person or entity that is listed to the Annex to, or is
otherwise subject to the provisions of, the Executive Order;

 

(iii)                               with whom the Buyer is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering law, including the Executive Order;

 

(iv)                              who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order;

 

(v)                                 that is named as a “specially designated
national and blocked person” on the most current list published by the OFAC at
its official website, http://www.treas.gov.ofac/t11sdn.pdf or at any replacement
website or other replacement official publication of such list; or

 

(vi)                              who is an Affiliate of a Person listed above.

 

“Purchase Date” shall mean, with respect to any Eligible Loan, the date on which
such Eligible Loan is transferred by Seller to Buyer.

 

“Purchase Percentage” shall mean, with respect to any Purchased Loan, the
“Purchase Percentage” specified in Schedule 1 for the related Loan Type (or as
otherwise specified in the applicable Confirmation).

 

“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date.  The Purchase Price as of any Purchase Date for any Purchased
Loan of a particular Loan Type shall be an amount (expressed in dollars) equal
to the lesser of (i) the product of (a) the Market Value of such Purchased Loan
multiplied by (b) the Purchase Percentage for the related Loan Type and (ii) the
par amount of such Purchased Loan.

 

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

 

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of this Agreement, together with any additional documents
and information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement.

 

“Purchased Loan Information” shall mean, with respect to each Purchased Loan,
the information set forth in Schedule 2 attached hereto.

 

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans, together
with the Purchased Loan Information for each such loan attached to each Trust
Receipt and Custodial Delivery Certificate.

 

15

--------------------------------------------------------------------------------


 

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer.

 

“Quarterly Report” shall mean, for each fiscal quarter during which this
Agreement shall be in effect, Seller’s or Servicer’s, as applicable, certified
written report summarizing (with a separate cover sheet for each Purchased Loan
or, in the case of a Purchased Loan secured (directly or indirectly) by a
portfolio of Mortgaged Properties, a cover sheet for such portfolio on a
consolidated basis), with respect to the Mortgaged Properties securing each
Purchased Loan (or, in the case of a Purchased Loan secured (directly or
indirectly) by a portfolio of Mortgaged Properties, such information on a
consolidated basis), the net operating income, debt service coverage, occupancy,
the revenues per room (for hospitality properties) and sales per square footage
(for retail properties), in each case, to the extent received by Seller, and
such other information as mutually agreed by Seller and Buyer, which report
shall be delivered to Buyer for each fiscal quarter during the term of this
Agreement within sixty (60) days following the end of each such fiscal quarter.

 

“Rating Agency” shall mean any of Fitch, Moody’s, Standard & Poor’s and DBRS.

 

“Reference Banks” shall mean any leading banks selected by Buyer which are
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market with an established place of business in London.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“REIT” shall mean a Person satisfying the conditions and limitations set forth
in Section 756(b) and 856(c) of the Code which are necessary to qualify such
Person as a “real estate investment trust,” as defined in Section 756(a) of the
Code.

 

“Remittance Date” shall mean the tenth (10th) calendar day of each month, or the
next succeeding Business Day, if such calendar day shall not be a Business Day.

 

“Repurchase Assets” shall have the meaning specified in Section 6(a).

 

“Repurchase Date” shall mean, with respect to any Purchased Loan, the date that
is the earliest to occur of the following: (a) the Facility Termination Date,
(b) 364 days following the Purchase Date of such Purchased Loan, (c) the date
specified in the related Confirmation, or (d) if applicable, the related
Mandatory Repurchase Date, Early Repurchase Date or Accelerated Repurchase Date.

 

“Repurchased Loan” shall mean any Purchased Loan that has been repurchased by
Seller pursuant to the terms hereof.

 

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; in each case, such price
shall equal the sum of the Purchase Price of such Purchased Loan and the accrued
and unpaid Price Differential with respect to such Purchased Loan as of the date
of such determination, minus all Income and other cash actually received by
Buyer in respect of such Purchased Loan and applied towards the Repurchase Price
and/or Price Differential pursuant to this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

 

“Reserve Interest Rate” shall mean with respect to any LIBOR determination date,
the rate per annum that Buyer determines to be either (i) the arithmetic mean
(rounded to the nearest whole multiple of 1/100%) of the one-month or overnight
U.S. dollar lending rates (as applicable) which New York City banks selected by
Buyer are quoting on the relevant LIBOR determination date to the principal
London offices of leading banks in the London interbank market or (ii) in the
event that Buyer can determine no such arithmetic mean, the lowest one-month or
overnight U.S. dollar lending rate (as applicable) which New York City banks
selected by Buyer are quoting on such LIBOR determination date to leading
European banks.

 

“Reserve Requirement” shall mean, with respect to any date of determination, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such date (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other governmental
authority having jurisdiction with respect thereto) dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

 

“RMBS” shall mean mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

 

“Scheduled Purchase Date” shall mean the date agreed between the parties or
specified in the applicable Confirmation as the “Purchase Date” or the
“Scheduled Purchase Date”.

 

“Seller” “ shall have the meaning specified in the introductory paragraph of
this Agreement.

 

“Servicer” shall mean Manager, or an Affiliate thereof, as sub-servicer of the
Purchased Loans, or such other servicer or sub-servicer as Buyer may appoint in
its sole discretion in accordance with Section 22.

 

“Servicing Records” shall have the meaning specified in Section 22(b) of this
Agreement.

 

“Servicing Rights” means contractual, possessory or other rights of Seller
and/or Servicer to administer or service any Purchased Loans (or to possess any
Servicing Records relating thereto), including: (i) the rights to service the
Purchased Loans; (ii) the right to receive compensation (whether direct or
indirect) for such servicing, including the right to receive and retain the
related servicing fee and all other fees with respect to such Purchased Loans;
and (iii) all rights, powers and privileges incidental to the foregoing,
together with all Servicing Records relating thereto.

 

“Servicing Transfer Date” shall mean, with respect to the Servicer, the date
that is forty-five (45) days after the earlier of (i) the termination of
Servicer as servicer of the Purchased Loans pursuant to Section 22 hereof, and
(ii) the Purchase Date or any subsequent Remittance Date on which the Interim
Servicing Period is extended as provided in Section 22.

 

“Significant Modification” shall mean (i) any material extension, amendment,
waiver, termination, rescission, cancellation, release, subordination or other
material modification to the terms of, or any collateral, guaranty or indemnity
for, any Purchased Loan or Purchased Loan Document, or (ii) the foreclosure or
exercise of any material remedies by the holder of any Purchased Loan or
Purchased Loan

 

17

--------------------------------------------------------------------------------


 

Document after the occurrence and during the continuance of an “Event of
Default” as defined in the related Purchased Loan Documents.

 

“Special Purpose Entity” shall mean any corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date hereof, has complied with and shall at all times comply
with the provisions of Section 13.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, Inc., a
division of the McGraw Hill Companies Inc.

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
at least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Supplemental Due Diligence Package” shall mean, with respect to any New Loan,
information or deliveries concerning such New Loan that Buyer shall reasonably
request in addition to the Preliminary Due Diligence Package, including, without
limitation, a credit approval memorandum representing the final terms of the
underlying transaction, a loan-to-value ratio computation and a final debt
service coverage ratio computation for such New Loan.

 

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which a Mortgaged Property is located) survey of a Mortgaged Property
prepared by a registered independent surveyor and in form and content reasonably
satisfactory to Buyer and the company issuing the Title Policy for such
Mortgaged Property.

 

“Table Funded Purchased Loan” shall mean a Purchased Loan which is sold to Buyer
simultaneously with the origination or acquisition thereof, which origination or
acquisition is financed with the Purchase Price, pursuant to Seller’s request,
paid directly to a title company or other settlement agent, in each case,
reasonably approved by Buyer, for disbursement in connection with such
origination or acquisition.  A Purchased Loan shall cease to be a Table Funded
Purchased Loan after the Custodian has delivered a Trust Receipt to Buyer
certifying its receipt of the Purchased Loan File therefor.

 

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, (a) all amounts that would be included under capital or
shareholders’ equity (or like caption) on the balance sheet of such Person at
such date, determined in accordance with GAAP as of such date, less
(b)(i) amounts owing to such Person from Affiliates or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with such Person or any Affiliate thereof, (ii) intangible assets of such Person
(other than Hedging Transactions specifically related to the Purchased Loans)
and (iii) prepaid taxes and/or expenses, all on or as of such date.

 

“Title Policy” shall have the meaning specified in paragraph 4 of Exhibit V.

 

“Total Assets” shall mean, with respect to any Person and any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person on a consolidated basis and the proportionate share of assets
owned by non-consolidated Subsidiaries of such Person, less (a) amounts owing to
such Person from any Affiliate thereof, or from officers, employees, partners,
members,

 

18

--------------------------------------------------------------------------------


 

directors, shareholders or other Persons similarly affiliated with such Person
or any Affiliate thereof, (b) intangible assets (other than Hedging Transactions
specifically related to the Purchased Loans), and (c) prepaid taxes and
expenses, all on or as of such date.

 

“Total Indebtedness” shall mean, with respect to any Person, as of any date of
determination, the aggregate Indebtedness of such Person plus the proportionate
share of all Indebtedness of all non-consolidated Subsidiaries of such Person as
of such date.

 

“Transaction” shall have the meaning specified in Section 1(a) of this
Agreement.

 

“Transaction Conditions Precedent” shall have the meaning specified in
Section 3(e) of this Agreement.

 

“Transaction Costs” shall mean, with respect to any Purchased Loan, all actual
out-of-pocket costs and expenses paid or incurred by Buyer and payable by Seller
relating to the purchase of such Purchased Loan (including legal fees and other
fees described in Section 20(b) of this Agreement).  Transaction Costs shall not
include costs incurred by Buyer for overhead and general administrative
expenses.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Blocked
Account Agreement, the Custodial Agreement, the Fee Letter, the Guaranty, all
Transfer Documents, all Confirmations executed pursuant to this Agreement in
connection with specific Transactions and all other documents executed in
connection herewith and therewith.

 

“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Loan to Buyer in accordance herewith).

 

“Transfer Documents” shall mean, with respect to any Purchased Loan, all
applicable documents described in Section 7(b) of this Agreement necessary to
transfer all of Seller’s right, title and interest in such Purchased Loan to
Buyer in accordance with the terms of this Agreement.

 

“Transfer Event” shall have the meaning given such term in Section 17(b).

 

“Trust Receipt” shall mean a trust receipt issued by the Custodian or the
Bailee, as applicable, to Buyer confirming the Bailee’s or the Custodian’s, as
applicable, possession of certain Purchased Loan Files that are the property of
and held by the Bailee or the Custodian, as applicable, on behalf of Buyer (or
any other holder of such trust receipt) in the form required under the Custodial
Agreement or the Bailee Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, with respect to perfection or the effect of
perfection or non-perfection, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this
Agreement relating to such perfection or effect of perfection or non-perfection.

 

“Underwriting Issues” shall mean, with respect to any New Loan, all material
information of which Seller has knowledge that, based on the making of
reasonable inquiries and the exercise of reasonable care and diligence by a
reasonable institutional mortgage loan buyer in determining whether to

 

19

--------------------------------------------------------------------------------


 

originate or acquire such New Loan under the circumstances, would, in the
context of the totality of the Transaction in question, be considered a
materially “negative” factor (either separately or in the aggregate with other
information relating to such New Loan), including, but not limited to, whether,
to Seller’s Knowledge, such New Loan was repurchased from any warehouse loan
facility or a repurchase transaction due to the breach of a representation and
warranty or a material defect in loan documentation or closing deliveries (such
as any absence of any material Purchased Loan Document(s)).

 

3.                                      INITIATION; CONFIRMATION; TERMINATION;
FEES

 

(a)                                  Seller may, from time to time, prior to the
Facility Termination Date, request that Buyer enter into a Transaction with
respect to one or more New Loans.  Seller shall initiate each request by
submitting a Preliminary Due Diligence Package for Buyer’s review and approval
in Buyer’s sole discretion.  Notwithstanding anything to the contrary herein,
Buyer shall have no obligation to consider for purchase any New Loan if,
immediately after the purchase of such New Loan, the Aggregate Repurchase Price
(including the proposed Purchase Price of such New Loan) would exceed the
Facility Amount.  Buyer and its representatives shall have the right to review
all New Loans proposed to be sold to Buyer in any Transaction and to conduct its
own due diligence investigation of such New Loans as Buyer determines is
reasonably necessary in Buyer’s sole discretion.  Seller agrees to reimburse
Buyer promptly for its Diligence Fees upon request for payment or reimbursement
thereof.  Notwithstanding any provision to the contrary herein or any other
Transaction Document, Buyer shall be entitled to make a determination, in its
sole discretion, whether a New Loan qualifies as an Eligible Loan or whether to
reject any New Loan proposed to be sold to Buyer by Seller.

 

(b)                                 Upon Buyer’s receipt of a Preliminary Due
Diligence Package with respect to a New Loan, Buyer shall have the right to
request a Supplemental Due Diligence Package to evaluate such New Loan.  Upon
Buyer’s receipt of such Supplemental Due Diligence Package or Buyer’s waiver
thereof, Buyer shall, within three (3) Business Days, either (i) notify Seller
of Buyer’s intent to proceed with the Transaction and of its determination with
respect to the Purchase Price and the Market Value for the related New Loan
(such notice, a “Preliminary Approval”) or (ii) deny, in Buyer’s sole
discretion, Seller’s request for the applicable Transaction.  Buyer’s failure to
respond to Seller within three (3) Business Days, as applicable, shall be deemed
to be a denial of Seller’s request to enter into the proposed Transaction,
unless Buyer and Seller have agreed otherwise in writing.

 

(c)                                  Upon Seller’s receipt of Buyer’s
Preliminary Approval with respect to a Transaction, Seller shall, if Seller
desires to enter into such Transaction with respect to the related New Loan upon
the terms set forth by Buyer in its Preliminary Approval, deliver the documents
set forth below in this Section 3(c) with respect to each New Loan and related
Eligible Property or Properties (to the extent not already delivered in the
Preliminary Due Diligence Package or in the Supplemental Due Diligence Package)
as a condition precedent to Buyer’s Final Approval and issuance of a
Confirmation, all in a manner and/or form satisfactory to Buyer in its sole
discretion (unless otherwise expressly provided below) and pursuant to
documentation satisfactory to Buyer in its sole discretion:

 

(i)                                     Delivery of Purchased Loan Documents. 
Seller shall deliver to Buyer:  (A) with respect to any New Loan that is a
Pre-Existing Loan, copies of the Purchased Loan Documents, except for such
Purchased Loan Documents that were not in Seller’s possession; and (B) with
respect to any New Loan that is an Originated Loan, drafts of the Purchased Loan
Documents.

 

(ii)                                  Environmental and Engineering.  Buyer
shall have received a “Phase I” (and, if recommended by the Phase I, a “Phase
II”) environmental report, an asbestos survey, if applicable, and an engineering
report, each in form reasonably satisfactory to Buyer, by an engineer and an
environmental consultant, approved by Buyer in its reasonable discretion.

 

20

--------------------------------------------------------------------------------


 

(iii)                               Appraisal.  If obtained by Seller, Buyer
shall have received either an Appraisal or a Draft Appraisal of the related
Eligible Property or Properties.  If Buyer receives only a Draft Appraisal prior
to entering into a Transaction, Seller shall use its best efforts to deliver an
Appraisal on or before thirty (30) days after the Purchase Date.

 

(iv)                              Insurance.  Buyer shall have received
certificates or other evidence of insurance detailing insurance coverage in
respect of the related Eligible Property or Properties of types (including but
not limited to casualty, general liability and terrorism insurance coverage), in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in the Purchased Loan Documents and otherwise
reasonably satisfactory to Buyer.  Such certificates or other evidence shall
indicate that Seller (or as to a New Loan that is a participation interest, the
lead lender on the related whole loan in which Seller is a participant) will be
named as an additional insured as its interest may appear and shall contain a
loss payee endorsement in favor of such additional insured with respect to the
policies required to be maintained under the Purchased Loan Documents.

 

(v)                                 Opinions of Counsel.  Buyer shall have
received copies of all legal opinions with respect to the New Loan (which shall
include a non-consolidation opinion, if applicable) that shall be in form and
substance reasonably satisfactory to Buyer; provided that Seller may deliver
drafts of such opinions if such New Loan is being originated concurrently with
the transfer to Buyer and shall deliver final, executed copies of such legal
opinions on the Purchase Date of such New Loan.

 

(vi)                              Title Policy.  Seller shall have delivered to
Buyer (1) an unconditional commitment from the title company to issue a Title
Policy or Policies in favor of Seller and Seller’s successors and/or assigns
with respect to each Mortgage securing such New Loan with an amount of insurance
that shall be not less than the principal balance of such New Loan or (2) an
endorsement or confirmatory letter from the existing title company to an
existing Title Policy (in an amount not less than the principal balance of such
New Loan) in favor of Seller and Seller’s successors and/or assigns that adds
such parties as an additional insured.

 

(vii)                           Additional Real Estate Matters.  To the extent
obtained by Seller, Seller shall have delivered to Buyer such other real estate
related certificates and documentation as may have been reasonably requested by
Buyer, such as:  (a) certificates of occupancy issued by the appropriate
Governmental Authority and either letters certifying that the related Eligible
Property or Properties are in material compliance (or in legal non-compliance)
with all applicable zoning laws issued by the appropriate Governmental
Authority, a zoning report in form prepared by a consultant reasonably
acceptable to Buyer evidencing such material compliance (or legal
non-compliance), or evidence that the related Title Policy includes a zoning
endorsement; and (b) abstracts of all material leases in effect at the Mortgaged
Property delivered in connection with the New Loan.

 

(viii)                        Exception Report.  Seller shall have delivered to
Buyer a report of any exceptions to the representations and warranties in
Exhibit V attached hereto (an “Exception Report”).

 

(ix)                                Other Documents.  Buyer shall have received
such other documents as Buyer shall reasonably deem to be necessary.

 

Within three (3) Business Days of Seller’s delivery of the documents and
materials contemplated in clauses (i) through (viii) above, Buyer shall in its
sole discretion either (A) notify Seller that Buyer has not approved the New
Loan or (B) notify Seller that Buyer agrees to purchase the New Loan, subject to

 

21

--------------------------------------------------------------------------------


 

satisfaction (or waiver by Buyer) of the Transaction Conditions Precedent upon
the terms set forth in the Preliminary Approval (or, if Buyer intends to enter
into the Transaction on terms different than those set forth in the Preliminary
Approval, Buyer shall set forth such new terms in Buyer’s notice to Seller
pursuant to this clause (B)) (a “Final Approval”) set forth in
Section 3(e) below.  Buyer’s failure to respond to Seller within three
(3) Business Days shall be deemed to be a denial of Seller’s request that Buyer
purchase the New Loan, unless Buyer and Seller have agreed otherwise in writing.

 

(d)                                 Within two (2) Business Days after Seller’s
request therefor, delivered after Seller has received a Final Approval from
Buyer pursuant to Section 3(c) above with respect to a proposed Transaction and
setting forth the proposed Purchase Date for such proposed Transaction, Buyer
shall deliver to Seller a written confirmation of such Final Approval of such
proposed Transaction including such proposed Purchase Date in the form of
Exhibit I attached hereto (a “Confirmation”); provided that, unless otherwise
agreed by Seller, Buyer shall deliver a separate Confirmation with respect to
each New Loan that will be the subject of a Transaction.  Each Confirmation
shall be deemed to be incorporated herein by reference with the same effect as
if set forth herein at length.

 

(e)                                  Provided that each of the Transaction
Conditions Precedent set forth in this Section 3(e) have been satisfied (or
waived by Buyer in its sole discretion), and subject to Seller’s rights under
Section 3(f), Buyer shall transfer the Purchase Price to Seller with respect to
each New Loan for which it has issued a Confirmation on the Purchase Date
specified in such Confirmation, and the related New Loan shall be concurrently
transferred by Seller to Buyer or its nominee.  For purposes of this
Section 3(e), the “Transaction Conditions Precedent” shall be satisfied with
respect to any proposed Transaction if:

 

(1)                                  no Default, Event of Default or Margin
Deficit shall have occurred and be continuing as of the Purchase Date for such
proposed Transaction;

 

(2)                                  Guarantor shall have delivered to Buyer a
true and accurate Financial Covenant Compliance Certificate with respect to
Guarantor’s most recently ended fiscal quarter;

 

(3)                                  Seller shall have delivered to Buyer an
Officer’s Certificate of Seller certifying that the representations and
warranties made by Seller in this Agreement are true and correct in all material
respects as of the Purchase Date for such Transaction (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to issuance of
the Confirmation by Buyer).  If requested by Buyer, Seller shall also deliver an
Officer’s Certificate of Seller covering such matters as Buyer may reasonably
request with respect to matters relating to this Agreement or the other
Transaction Documents;

 

(4)                                  Buyer shall have (A) determined, in
accordance with the applicable provisions of Section 3(a) of this Agreement that
the New Loan proposed to be sold to Buyer by Seller in such Transaction is an
Eligible Loan and (B) obtained internal credit approval for the inclusion of
such New Loan as a Purchased Loan in a Transaction, each of which shall be
deemed satisfied upon Buyer’s delivery to Seller of a Final Approval with
respect to such Transaction pursuant to Section 3(c) above;

 

(5)                                  the applicable Purchased Loan File
described in Section 7(b) of this Agreement shall have been delivered to
Custodian or Bailee, and Buyer shall have received a Trust Receipt from
Custodian or Bailee with respect to such Purchased Loan File;

 

(6)                                  Seller shall have delivered to each
Mortgagor or obligor or related servicer or lead lender under any Purchased Loan
a direction letter in accordance with Section 5(a) of this

 

22

--------------------------------------------------------------------------------


 

Agreement unless such Mortgagor or obligor or related servicer or lead lender is
already remitting payments to the Servicer whereupon Seller shall direct the
Servicer to remit all such amounts into the Blocked Account in accordance with
Section 5(a) of this Agreement and to service such payments in accordance with
the provisions of this Agreement;

 

(7)                                  Seller shall have paid to Buyer (i) any
fees then due and payable under the Fee Letter and (ii) any unpaid Diligence
Fees and Transaction Costs in respect of such Purchased Loan (which amounts, at
Seller’s option, may be held back from funds remitted to Seller by Buyer on the
Purchase Date);

 

(8)                                  such Purchased Loan shall not be a
Delinquent Loan or a Defaulted Loan;

 

(9)                                  Buyer shall have received true and complete
copies of fully executed originals of all Transfer Documents;

 

(10)                            in Buyer’s good faith judgment, no event shall
have occurred or circumstance shall exist that has a Material Adverse Effect;

 

(11)                            in Buyer’s good faith judgment, there shall not
have occurred

 

(i) (a) a material change in financial markets, an outbreak or escalation of
hostilities or a material change in national or international political,
financial or economic conditions, or (b) a general suspension of trading on
major stock exchanges, or (c) a disruption in or moratorium on commercial
banking activities or securities settlement services; or

 

(ii) (a) an event or events in the good faith determination of Buyer resulting
in the effective absence of a “repo market” or comparable “lending market” for
financing debt obligations secured by commercial mortgage loans, or (b) an event
or events shall have occurred resulting in the Buyer not being able to finance
Eligible Loans through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events.

 

(12)                            no Cross-Termination Event shall have occurred
and be continuing.

 

(f)                                    Each Confirmation, together with this
Agreement, shall be conclusive evidence (absent manifest error) of the terms of
the Transaction covered thereby unless objected to in writing by Seller no more
than three (3) Business Days after the date such Confirmation is received by
Seller.  An objection sent by Seller with respect to any Confirmation must state
specifically that the writing is an objection, must specify the provision(s) of
such Confirmation being objected to by Seller, must set forth such
provision(s) in the manner that Seller believes such provisions should be
stated, and must be received by Buyer no more than three (3) Business Days after
such Confirmation is received by Seller.  Buyer, in its good faith discretion,
may issue another Confirmation addressing Seller’s objections or may elect not
to proceed with the proposed Transaction.

 

(g)                                 Seller shall be entitled to terminate a
Transaction on demand, and repurchase the related Purchased Loans on any
Business Day prior to the applicable Repurchase Date (an “Early Repurchase
Date”); provided, however, that:

 

(i)                                     no Event of Default shall be continuing
or would occur or result from such early repurchase;

 

23

--------------------------------------------------------------------------------


 

(ii)                                  Seller notifies Buyer in writing, no later
than five (5) Business Days prior to the Early Repurchase Date, of its intent to
terminate such Transaction and repurchase the related Purchased Loan; and

 

(iii)                               Seller shall pay to Buyer on the Early
Repurchase Date an amount equal to the sum of the Repurchase Price for such
Transaction, all Costs and any other amounts payable by Seller and outstanding
under this Agreement (including, without limitation, Sections 3(m), 3(n) and
3(o) of this Agreement, if any) with respect to such Transaction against
transfer to Seller or its agent of the related Purchased Loan.

 

(h)                                 On the Repurchase Date (or the Early
Repurchase Date, as applicable), termination of the applicable Transactions will
be effected by transfer to Seller or, if requested by Seller, its designee, of
the related Purchased Loans, and any Income in respect thereof received by Buyer
(and not previously credited or transferred to, or applied to the obligations
of, Seller pursuant to Section 4 or Section 5 hereof) against the simultaneous
transfer of the Repurchase Price, all Costs and any other amounts payable by
Seller and outstanding under this Agreement (including without limitation,
Sections 3(m), 3(n) and 3(o) of this Agreement, if any) to an account of Buyer.

 

(i)                                     So long as Event of Default has occurred
and is then continuing, the Repurchase Price with respect to one or more
Purchased Loans may be paid in part at any time upon two (2) Business Days prior
written notice from Seller to Buyer; provided, however, that any such payment
shall be accompanied by an amount representing accrued Price Differential with
respect to such Purchased Loan(s) on the amount of such payment and all other
amounts then due under the Transaction Documents.  Each partial payment of the
Repurchase Price that is voluntary (as opposed to mandatory under the terms of
this Agreement) shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000).

 

(j)                                     Not later than thirty (30) days after
receipt of written notice from Buyer (a “Mandatory Repurchase Date”) that any
Purchased Loan is not eligible for inclusion in a CMBS securitization, which
notice shall describe in reasonable detail the reason for such ineligibility,
whether by reason of failure to satisfy legal or REMIC requirements or a Rating
Agency or “B-piece” buyer determination (a “Kick-Out Loan”), Seller shall
repurchase the applicable Purchased Loan at the Repurchase Price therefor (a
“Mandatory Repurchase”).  The Purchase Percentage of a Kick Out Loan shall be
subject to reduction as set forth in Schedule I.

 

(k)                                  If Buyer shall have reasonably determined
(which determination shall be conclusive and binding upon Seller absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the LIBOR Rate, then Buyer
shall give telecopy or telephonic notice thereof to Seller as soon as
practicable thereafter.  If such notice is given, the Pricing Rate with respect
to the Transaction until such notice has been withdrawn by Buyer, shall be a per
annum rate equal to the sum of (i) the Federal Funds Rate, plus (ii) 0.25% plus
(iii) the Applicable Spread (the “Alternative Rate”).

 

(l)                                     Notwithstanding any other provision
herein, if, after the date of this Agreement, the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to effect LIBOR Transactions as contemplated by the
Transaction Documents, (i) the commitment of Buyer hereunder to enter into new
LIBOR Transactions and to continue LIBOR Transactions as such shall forthwith be
canceled, and (ii) the LIBOR Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions.

 

(m)                               Upon demand by Buyer, Seller shall indemnify
Buyer and hold Buyer harmless from any net actual, out-of-pocket loss or expense
(not to include any indirect or consequential damages including,

 

24

--------------------------------------------------------------------------------


 

without limitation, lost profit or opportunity) (including, without limitation,
reasonable attorneys’ fees and disbursements) that Buyer actually sustains or
incurs as a consequence of (i) a default by Seller in terminating any
Transaction after Seller has given a notice in accordance with Section 3(g) of a
termination of a Transaction, (ii) any payment of all or any portion of the
Repurchase Price, as the case may be, on any day other than a Remittance Date
(including, without limitation, any such loss or expense arising from the
reemployment of funds obtained by Buyer to maintain Transactions hereunder or
from fees payable to terminate the deposits from which such funds were obtained,
provided that Seller shall not be obligated to reimburse Buyer for the
incremental cost of reemploying funds or terminating deposits that arise solely
as a result of Buyer’s depositing funds or employing funds at a rate calculated
other than by reference to LIBOR) or (iii) Seller’s failure to sell Eligible
Loans to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has issued a Confirmation to purchase such Eligible Loans in accordance
with the provisions of this Agreement.  Buyer shall promptly deliver a
certificate to Seller certifying such actual, out-of-pocket losses or expenses
and setting forth the calculations therefor, which certificate shall be prima
facie evidence of the information set forth therein.

 

(n)                                 If (A) the Transactions are characterized by
a U.S. Federal, state or local taxing authority in a manner other than as
described in Section 23 of this Agreement, or (B) after the date of this
Agreement, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer made subsequent to the date hereof:

 

(i)                                     shall subject Buyer to any tax of any
kind whatsoever with respect to the Transaction Documents, any Purchased Loan or
any Transaction, or change the basis of taxation of payments to Buyer in respect
thereof (except for income, franchise and similar taxes and any changes in the
rate of tax on Buyer’s overall net income);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of Buyer which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on Buyer any other condition
due to this Agreement or the Transactions;

 

and the result of any of the foregoing is to increase the cost to Buyer of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable under the Transaction Documents in respect thereof; then, in any such
case, Seller shall pay Buyer, within ten (10) Business Days after written demand
therefor is received by Seller, any additional amounts necessary to compensate
Buyer for such increased cost payable or reduced amount receivable.  If Buyer
becomes aware that it is entitled to claim any additional amounts pursuant to
this Section 3(n), it shall notify Seller in writing within ten (10) Business
Days of the event by reason of which it has become so entitled.  A certificate
as to the calculation of any additional amounts payable pursuant to this
Section 3(n) shall be submitted by Buyer to Seller and shall be conclusive and
binding upon Seller in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the repurchase by Seller of any or
all of the Purchased Loans.

 

(o)                                 If Buyer shall have reasonably determined
that the adoption of or any change in any Requirement of Law regarding reserve,
special deposit or similar requirements relating to extensions of credit or
other assets of Buyer or in the interpretation or application thereof or
compliance by Buyer or

 

25

--------------------------------------------------------------------------------


 

any corporation controlling Buyer with any request or directive regarding such
requirements (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has the effect of reducing the rate
of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to such
requirements) by an amount deemed by Buyer to be material, then from time to
time, within five (5) Business Days after submission by Buyer to Seller of a
written request therefor, Seller shall pay to Buyer such additional amount or
amounts as will compensate Buyer for such reduction.  A certificate as to the
calculation of any additional amounts payable pursuant to this subsection shall
be submitted by Buyer to Seller and shall be conclusive and binding upon Seller
in the absence of manifest error.  This covenant shall survive the termination
of this Agreement and the repurchase by Seller of any or all of the Purchased
Loans.

 

(p)                                 If any of the events described in
Section 3(k), Section 3(l), Section 3(n) or Section 3(o) result in Buyer’s
election to use the Alternative Rate or Buyer’s request for additional amounts,
then Seller shall have the option to notify Buyer in writing of its intent to
terminate all of the Transactions and repurchase all of the Purchased Loans no
later than five (5) Business Day after such notice is given to Buyer, and such
repurchase by Seller shall be conducted pursuant to and in accordance with
Section 3(g).  The election by Seller to terminate the Transactions in
accordance with this Section 3(p) shall not relieve Seller for liability with
respect to any additional amounts or increased costs actually incurred by Buyer
prior to the actual repurchase of the Purchased Loans.

 

(q)                                 From and after the Facility Termination
Date, Buyer shall have no further obligation to purchase any New Loans.  On the
Facility Termination Date, Seller shall be obligated to repurchase all of the
Purchased Loans and transfer payment of the Repurchase Price for each such
Purchased Loan, together with the accrued and unpaid Price Differential and all
Costs and other amounts due and payable to Buyer hereunder.  Following the
Facility Termination Date, Buyer shall not be obligated to transfer any
Purchased Loans to Seller until payment in full to Buyer of all amounts due
hereunder.

 

4.                                      MANDATORY PAYMENT OR DELIVERY OF
ADDITIONAL ASSETS

 

Buyer may determine and re-determine the Asset Base and/or Asset Margin on any
Business Day and on as many Business Days as it may elect.  If at any such time
the Aggregate Repurchase Price of the Purchased Loans is greater than the Asset
Margin as determined by Buyer in its sole good faith discretion and notified to
Seller on any Business Day (a “Margin Deficit”), then Seller shall, no later
than the second (2nd) Business Day after receipt of such notice, either deliver
to Buyer (i) cash or (ii) additional collateral acceptable to Buyer in its sole
and absolute discretion (including, without limitation, Eligible Loans pursuant
to the terms of this Agreement), in each case in an amount sufficient to reduce
the Aggregate Repurchase Price to an amount equal to the Asset Base as
re-determined by Buyer after giving effect to the delivery of cash or additional
collateral by Seller to Buyer pursuant to this Section 4.  Any cash delivered to
Buyer pursuant to this Section 4 shall be applied by Buyer to reduce the
Repurchase Price of each Purchased Loan on a pro rata basis.

 

5.                                      INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

(a)                                  On or before the date hereof, Seller,
Servicer and Buyer shall establish and maintain with the Depository Bank a
deposit account in the name of Seller and under the sole control of Buyer with
respect to which the Blocked Account Agreement shall have been executed (such
account, together with any replacement or successor thereof, the “Blocked
Account”).  Seller shall cause all Income with respect to the Purchased Loans or
cash delivered under Section 4 to be deposited in the Blocked Account.  In
furtherance of the foregoing, Servicer agrees to remit to the Blocked Account
all Income received in

 

26

--------------------------------------------------------------------------------


 

respect of the Purchased Loans within one (1) Business Day of receipt.  All
Income in respect of the Purchased Loans, which may include payments in respect
of associated Hedging Transactions, shall be deposited directly into, or, if
applicable, remitted directly from the applicable underlying collection account
to, the Blocked Account.

 

(b)                                 Unless an Event of Default shall have
occurred and be continuing, on each Remittance Date, all Income on deposit in
the Blocked Account in respect of the Purchased Loans and the associated Hedging
Transactions shall be applied as follows:

 

(i)                                     first, to Buyer, an amount equal to the
Price Differential which has accrued and is outstanding in respect of the
Transactions as of such Remittance Date;

 

(ii)                                  second, to Buyer, all Costs and all other
amounts payable by Seller and outstanding hereunder and under the other
Transaction Documents (other than the Repurchase Price);

 

(iii)                               third, if a Principal Payment in respect of
any Purchased Loan has been made during such Collection Period, to Buyer, an
amount equal to the greater of (i) the product of the amount of such Principal
Payment multiplied by the applicable Purchase Percentage and (ii) such greater
amount, such that after giving effect to such payment of the applicable
Repurchase Price, the Aggregate Repurchase Price of the Purchased Loans is equal
to the Asset Base, as determined by Buyer after giving effect to such payment;
and

 

(iv)                              fourth, to Seller the remainder, if any.

 

If, on any Remittance Date, the amounts deposited in the Blocked Account shall
be insufficient to make the payments required under clauses (i) through (iii) of
this Section 5(b), and Seller does not otherwise make such payments on such
Remittance Date, the same shall constitute an Event of Default hereunder.

 

(c)                                  If an Event of Default shall have occurred
and be continuing, all Income on deposit in the Blocked Account in respect of
the Purchased Loans and the associated Hedging Transactions shall be applied on
the Business Day next following the Business Day on which such funds are
deposited in the Blocked Account as follows:

 

(i)                                     first, to Buyer, an amount equal to the
Price Differential which has accrued and is outstanding in respect of the
Transactions as of such Business Day;

 

(ii)                                  second, to Buyer, all Costs and all other
amounts payable by Seller and outstanding hereunder and under the other
Transaction Documents (other than the Repurchase Price);

 

(iii)                               third, to Buyer, an amount equal to the
Aggregate Repurchase Price of the Purchased Loans, until the Aggregate
Repurchase Price for all of the Purchased Loans has been reduced to zero; and

 

(iv)                              fourth, to Seller the remainder, if any.

 

(d)                                 If at any time during the term of any
Transaction any Income is distributed to Seller with respect to the related
Purchased Loan or Seller has otherwise received such Income and has made a
payment in respect of such Income to Buyer pursuant to this Section 5, and for
any reason such amount is

 

27

--------------------------------------------------------------------------------


 

required to be returned by Buyer to an obligor under such Purchased Loan (either
before or after the Repurchase Date), Buyer may provide Seller with notice of
such required return, and Seller shall pay the amount of such required return to
Buyer by 11:00 a.m., New York time, on the Business Day following Seller’s
receipt of such notice.

 

(e)                                  Subject to the other provisions hereof,
Seller shall be responsible for all Costs in respect of any Purchased Loans to
the extent it would be so obligated if the Purchased Loans had not been sold to
Buyer.  Buyer shall provide Seller with notice of any Costs promptly upon
receiving such notice, and Seller shall pay the amount of any Costs to Buyer by
11:00 a.m., New York time, on the later of (i) five (5) Business Days after the
date on which Buyer has informed Seller that such amount is due under the
Purchased Loan Documents and (ii) three (3) Business Days following Seller’s
receipt of such notice.

 

6.                                      CAUTIONARY SECURITY INTEREST

 

(a)                                  Buyer and Seller intend that all
Transactions hereunder be sales to Buyer of the Purchased Loans for all purposes
(other than for U.S. Federal, state and local income or franchise tax purposes)
and not loans from Buyer to Seller secured by the Purchased Loans.  However, in
the event that any Transaction is deemed to be a loan,  subject to the terms and
conditions of this Agreement, Seller hereby pledges to Buyer as security for the
performance by Seller of its obligations under the Transactions and the
Transaction Documents and hereby grants to Buyer a first priority security
interest in all of Seller’s right, title and interest in and to (i) all of the
Purchased Loans (including, for the avoidance of doubt, all security interests,
mortgages and liens on personal or real property securing the Purchased Loans)
and related Servicing Rights, (ii) the Blocked Account and all amounts and
property from time to time on deposit therein, (iii) all Income from the
Purchased Loans, (iv) all insurance policies and insurance proceeds relating to
any Purchased Loan or the related Eligible Property, (v) all “general
intangibles”, “accounts” and “chattel paper” as defined in the UCC relating to
or constituting any and all of the foregoing, (vi) all replacements,
substitutions or distributions on or proceeds, payments and profits of, and
records and files relating to, any and all of the foregoing, and (viii) any
other property, rights, title or interests as are specified in the Confirmation
and/or the Trust Receipt, the Purchased Loan Schedule or exception report with
respect to the foregoing in all instances, whether now owned or hereafter
acquired, now existing or hereafter created (collectively, the “Repurchase
Assets”).

 

(b)                                 With respect to the security interest in the
Repurchase Assets granted in Section 6(a) hereof, and with respect to the
security interests granted in Section 6(c), Buyer shall have all of the rights
and, upon the occurrence and during the continuance of an Event of Default, may
exercise all of the remedies of a secured creditor under the UCC and any other
applicable law and shall have the right to apply the Repurchase Assets or
proceeds therefrom to the obligations of Seller under the Transaction
Documents.  In furtherance of the foregoing, (i) Buyer, at Seller’s sole cost
and expense, shall cause to be filed as a protective filing with respect to the
Repurchase Assets and as a UCC filing with respect to the security interests
granted in Section 6(c) one or more UCC financing statements in form
satisfactory to Buyer (to be filed in the filing office indicated therein), in
such locations as may be necessary to perfect and maintain perfection and
priority of the outright transfer (including under Section 22 of this Agreement)
and the security interest granted hereby and, in each case, continuation
statements and any amendments thereto (including, without limitation, by causing
to be filed any amendments necessary to add or delete Repurchase Assets covered
by the financing statement to reflect the purchase and repurchase of Purchased
Loans) (collectively, the “Filings”), and shall forward copies of such Filings
to Seller upon completion thereof, and (ii) Seller shall, from time to time, at
its own expense, deliver and cause to be duly filed all such further filings,
instruments and documents and take all such further actions as may be reasonably
necessary or as may be reasonably requested by Buyer with respect to the
perfection and priority of the outright transfer of the Purchased Loans and the
security interest granted hereunder in the Repurchase Assets and the rights and
remedies of Buyer with respect to the Repurchase

 

28

--------------------------------------------------------------------------------


 

Assets (including under Section 22 of this Agreement) (including the payments of
any fees and taxes required in connection with the execution and delivery of
this Agreement).

 

(c)                                  Seller hereby pledges to Buyer, as security
for the performance by Seller of its obligations under all Transactions,
Seller’s rights under all Hedging Transactions relating to Purchased Loans
entered into by Seller and all proceeds thereof.  Seller shall take all action
as is necessary or desirable to obtain consent to assignment of any such Hedging
Transaction to Buyer and shall use reasonable efforts to cause the counterparty
under each such Hedging Transaction to enter into such document or instrument
reasonably satisfactory to Buyer, Seller and such counterparty, pursuant to
which such counterparty will covenant and agree to accept notice from Buyer to
redirect payments under such Hedging Transaction as Buyer may direct.  So long
as no Event of Default shall be continuing, Buyer agrees that it will not
redirect payments under any Hedging Transaction pledged to Buyer pursuant to the
terms of this Section 6(c).

 

(d)                                 Notwithstanding that Servicer has no rights
to the Servicing Rights relating to any Purchased Loans or any appurtenant
rights, to the extent that a court determines that Servicer has rights with
respect to any such Servicing Rights and appurtenant rights, and as security for
the performance by Servicer of its obligations under the Transaction Documents,
Servicer hereby grants and pledges to Buyer a first priority security interest
in all of its rights, title and interest in and to the following property:
(i) the Servicing Rights related to the Purchased Loans; (ii) all rights of
Servicer to receive from any third party or to take delivery of any servicing of
the Purchased Loans; (iii) all rights of Servicer to receive from any third
party or to take delivery of all related Servicing Records and all other
documents which constitute a part of the related Purchased Loan Files; (iv) all
rights of Servicer to recover from any third party or to take delivery of any of
the foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created; and (v) all replacements, substitutions or
distributions on or proceeds, payments or profits of any and all of the
foregoing.

 

(e)                                  In connection with the repurchase by Seller
of any Purchased Loan in accordance herewith, upon receipt of the Repurchase
Price by Buyer, Buyer will deliver to Seller, at Seller’s expense, such
documents and instruments as may be reasonably necessary and requested by Seller
to reconvey such Purchased Loan and any Income related thereto to Seller and to
evidence the termination of Buyer’s security interest therein including, without
limitation, UCC termination statements.

 

7.                                      PAYMENT, TRANSFER AND CUSTODY

 

(a)                                  Subject to the terms and conditions of this
Agreement, on the Purchase Date for each Transaction, ownership of the Purchased
Loans and all rights thereunder shall be transferred to Buyer or its designee
(including the Custodian) against the simultaneous transfer of the Purchase
Price to an account of Seller specified in the Confirmation relating to such
Transaction.  On the Purchase Date for the first Transaction, Buyer will provide
Seller with a power of attorney, substantially in the form attached as
Exhibit IV-2 hereto, allowing Seller to administer, operate and service such
Purchased Loans.  Provided that no Event of Default shall have occurred and be
continuing, the power of attorney shall be binding upon Buyer and Buyer’s
successors and assigns.

 

(b)                                 With respect to each Table Funded Purchased
Loan, Seller shall cause the Bailee to deliver to the Buyer by no later than
1:00 p.m. (New York time), on the Purchase Date, by facsimile a true and
complete copy of the related promissory note, the Insured Closing Letter and
Escrow Instructions, if any, and the executed Bailee Agreement.  In connection
with the sale of each Purchased Loan, not later than 1:00 p.m. (New York time),
two (2) Business Days prior to the related Purchase Date (or with respect to a
Table Funded Purchased Loan not later than 1:00 p.m. (New York time) on the
third (3rd) Business Day following the applicable Purchase Date), Seller shall
deliver or cause Bailee to deliver (with

 

29

--------------------------------------------------------------------------------


 

a copy to Buyer) and release to the Custodian (together with the Custodial
Delivery Certificate ), and shall cause the Custodian to deliver a Trust Receipt
on the Purchase Date (or in the case of a Table Funded Purchased Loan, not later
than two (2) Business Days following the receipt by the Custodian) confirming
the receipt of the following original (or where indicated, copied) documents, to
the extent applicable (collectively, the “Purchased Loan File”), pertaining to
each of the Purchased Loans identified in the Custodial Delivery Certificate
delivered therewith:

 

(i)                                     With respect to each Purchased Loan that
is a Mortgage Loan, the following documents, as applicable and subject to clause
(ii) below:

 

(A)  The original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of                    without recourse” and signed in the name
of the last endorsee (the “Last Endorsee”) by an authorized Person of the Last
Endorsee (in the event that the Purchased Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form:  “[Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Purchased
Loan was acquired or originated by the Last Endorsee while doing business under
another name, the signature must be in the following form:  “[Last Endorsee],
[formerly known] or [doing business] as [previous name]”) or a lost note
affidavit in a form reasonably approved by Buyer, with a copy of the applicable
Mortgage Note attached thereto.

 

(B)  The original or a copy of the loan agreement and the guarantee, if any,
executed in connection with the Purchased Loan.

 

(C)  The original Mortgage with evidence of recording thereon, or a copy thereof
together with an Officer’s Certificate of Seller or certification of Bailee
certifying that such copy represents a true and correct copy of the original and
that such original has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(D)  The originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon, or copies thereof together with
an Officer’s Certificate of Seller or certification of Bailee certifying that
such copies represent true and correct copies of the originals and that such
originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(E)  The original Assignment of Mortgage in blank for each Purchased Loan, in
form and substance acceptable for recording and signed in the name of the Last
Endorsee (in the event that the Purchased Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form:  “[Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Purchased
Loan was acquired or originated while doing business under another name, the
signature must be in the following form: “[Last Endorsee], [formerly known] or
[doing business] as [previous name]”).

 

(F)  The originals of all intervening assignments of mortgage (if any) with
evidence of recording thereon, or copies thereof together with an Officer’s
Certificate of Seller or certification of Bailee certifying that such copies
represent true and correct copies of the originals and that such originals have
each been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

30

--------------------------------------------------------------------------------


 

(G)  The original Title Policy or, if the original Title Policy has not been
issued, the original irrevocable marked commitment to issue the same.

 

(H)  The original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Purchased Loan.

 

(I)  The original Assignment of Leases, if any, with evidence of recording
thereon, or a copy thereof together with an Officer’s Certificate of Seller or
certification of Bailee, certifying that such copy represents a true and correct
copy of the original that has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(J)  The originals of all intervening assignments of assignment of leases and
rents, if any, or copies thereof, with evidence of recording thereon, or copies
thereof together with an Officer’s Certificate of Seller or certification of
Bailee certifying that such copies represent true and correct copies of the
originals and that such originals have each been submitted for recordation in
the appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

 

(K)  A copy of the UCC financing statements, certified as true and correct by
Seller, and all necessary UCC continuation statements with evidence of filing
thereon or copies thereof together with evidence that such UCC financing or
continuation statements have been sent for filing, and UCC assignments in blank,
which UCC assignments shall be in form and substance acceptable for filing in
the applicable jurisdictions.

 

(L)  The original environmental indemnity agreement or similar guaranty or
indemnity, whether stand-alone or incorporated into the applicable loan
documents (if any).

 

(M)  The original omnibus assignment in blank or such other documents necessary
and sufficient to transfer to Buyer all of Seller’s right, title and interest in
and to the Purchased Loan (if any).

 

(N)  Mortgagor’s certificate or title affidavit (if any).

 

(O)  A Survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy.

 

(P)  A copy of the Mortgagor’s opinions of counsel.

 

(Q)  An assignment of any management agreements, permits, contracts and other
material agreements (if any).

 

(R)  The original or a copy of the intercreditor or co-lender agreement (if any)
executed in connection with the Purchased Loan to the extent the subject
borrower, or an affiliate thereof, has encumbered its assets with senior, junior
or similar financing, whether mortgage financing or mezzanine loan financing.

 

31

--------------------------------------------------------------------------------


 

(S)  Copies of all documents relating to the formation and organization of the
related obligor under such Purchased Loan, together with all consents and
resolutions delivered in connection with such obligor’s obtaining such Purchased
Loan.

 

(T)  All other material documents and instruments evidencing, guaranteeing,
securing or modifying such Purchased Loan, executed and delivered in connection
with, or otherwise relating to, such Purchased Loan, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.

 

(ii)                                 If Seller cannot deliver, or cause to be
delivered, any of the original documents and/or instruments required to be
delivered as originals under the provisions above, Seller shall deliver a
photocopy thereof and, unless waived by Buyer, an Officer’s Certificate of
Seller certifying that such copy represents a true and correct copy of the
original.  Seller shall then, (1) use its best efforts to obtain and deliver the
original document within 180 days after the related Purchase Date (or such
longer period after the related Purchase Date to which Buyer may consent in its
sole good faith discretion, so long as Seller is, as certified in writing to
Buyer not less frequently than monthly, using its best efforts to obtain the
original), (2) after the expiration of such best efforts period, deliver to
Buyer a certification that states, despite Seller’s best efforts, Seller was
unable to obtain such original document and (3) thereafter have no further
obligation to deliver the related original document.

 

(c)                                  From time to time, Seller shall forward to
the Custodian additional original documents or additional documents evidencing
any assumption, modification, consolidation or extension of a Purchased Loan
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents, the Custodian shall hold such other documents on behalf of
Buyer and as Buyer shall request from time to time.  With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to Seller in time to permit their
delivery hereunder at the time required, in lieu of delivering such original
documents, Seller shall deliver to Buyer a true copy thereof with an Officer’s
Certificate certifying that such copy is a true, correct and complete copy of
the original, which has been transmitted for recordation.  Seller shall deliver
such original documents to the Custodian promptly when they are received.  With
respect to all of the Purchased Loans delivered by Seller to Buyer or its
designee (including the Custodian), Seller shall execute an omnibus power of
attorney substantially in the form of Exhibit IV-1 attached hereto irrevocably
appointing Buyer its attorney-in-fact with full power to, during the continuance
of an Event of Default, (i) complete and record any Assignment of Mortgage, (ii)
complete the endorsement of any Mortgage Note and (iii) take such other steps as
may be necessary or desirable to enforce Buyer’s rights against any Purchased
Loans and the related Purchased Loan Files and the Servicing Records.  Buyer
shall deposit the Purchased Loan Files representing the Purchased Loans, or
cause the Purchased Loan Files to be deposited directly, with the Custodian to
be held by the Custodian on behalf of Buyer.  The Purchased Loan Files shall be
maintained in accordance with the Custodial Agreement.  Any Purchased Loan Files
not delivered to Buyer or its designee (including the Custodian) are and shall
be held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof.  Seller or its designee shall maintain a copy of the Purchased Loan
File and any originals of the Purchased Loan File not delivered to Buyer or its
designee.  The possession of the Purchased Loan File by Seller or its designee
is at the will of Buyer for the sole purpose of servicing the related Purchased
Loan, and such retention and possession by Seller or its designee is in a
custodial capacity only.  The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the transfer, subject to the terms and
conditions of this Agreement, of the related Purchased Loan to Buyer.  Seller or
its designee (including the Custodian) shall release its custody of the
Purchased Loan File only in accordance with written instructions from Buyer,
unless such release is required as incidental to the servicing of the

 

32

--------------------------------------------------------------------------------


 

Purchased Loans or is in connection with a repurchase of any Purchased Loan by
Seller or is pursuant to the order of a court of competent jurisdiction.

 

(d)                                 Unless an Event of Default shall have
occurred and be continuing, Seller shall exercise all voting, consent, corporate
and decision-making rights with respect to the Purchased Loans, provided that
Seller shall not effectuate any Significant Modification of any Purchased Loan
without Buyer’s prior written consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed.  Buyer agrees to use commercially
reasonable efforts to respond to any requests for consent by Seller pursuant to
this Section 7(d) in an expeditious manner.  Upon the occurrence and during the
continuation of an Event of Default, Buyer shall be entitled to exercise all
voting, consent, corporate, and decision-making rights with respect to the
Purchased Loans without regard to Seller’s instructions.

 

(e)                                  On the date of this Agreement, Buyer shall
have received all of the following items and documents, each of which shall be
satisfactory to Buyer in form and substance:

 

(i)                                     Transaction Documents.

 

(A)  this Agreement, duly executed and delivered by Seller, Buyer and Servicer;

 

(B)  the Custodial Agreement, duly executed and delivered by Seller, Buyer and
Custodian;

 

(C)  the Blocked Account Agreement, duly executed and delivered by Seller,
Buyer, Servicer and Depository Bank;

 

(D)  the Fee Letter, duly executed and delivered by Seller and Buyer; and

 

(E)  the Guaranty, duly executed and delivered by Guarantor.

 

(ii)                                  Organizational Documents. Certified copies
of the organizational documents of the Seller and the Guarantor and resolutions
or other documents evidencing the authority of Seller and the Guarantor with
respect to the execution, delivery and performance of the Transaction Documents
to which it is a party and each other document to be delivered by Seller and/or
Guarantor from time to time in connection with the Transaction Documents (and
Buyer may conclusively rely on such certifications until it receives notice in
writing from Seller or Guarantor, as the case may be, to the contrary);

 

(iii)                               Legal Opinion.  Opinions of counsel to
Seller, the Guarantor and the Servicer in form and substance satisfactory to
Buyer as to authority, enforceability of the Transaction Documents to which it
is a party, perfection, bankruptcy safe harbors, the Investment Company Act and
such other matters as may be requested by Buyer; and

 

(iv)                              Other Documents.  Such other documents as
Buyer may reasonably request.

 

8.                                      CERTAIN RIGHTS OF BUYER WITH RESPECT TO
THE PURCHASED LOANS

 

(a)                                  Subject to the terms and conditions of this
Agreement, title to all Purchased Loans shall pass to Buyer on the applicable
Purchase Date, and, subject to the terms and conditions of this Agreement, Buyer
shall have free and unrestricted use of its interest in the Purchased Loans in
accordance with the terms and conditions of the Purchased Loan Documents. 
Nothing in this Agreement or any other Transaction Document shall preclude Buyer
from engaging, at Buyer’s expense, in repurchase

 

33

--------------------------------------------------------------------------------


 

transactions with the Purchased Loans with Persons in conformity with the terms
and conditions of the Purchased Loan Documents or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating all or a
portion of its interest in the Purchased Loans to Persons in conformity with the
terms and conditions of the Purchased Loan Documents, but no such transaction
shall relieve Buyer of its obligations to transfer the Purchased Loans to Seller
pursuant to Section 3 of this Agreement or of Buyer’s obligation to credit or
pay Income to, or apply Income to the obligations of, Seller pursuant to Section
5 of this Agreement or otherwise affect the rights, obligations and remedies of
any party to this Agreement.

 

(b)                                 Subject to the terms and conditions of this
Agreement, any documents delivered to the Custodian pursuant to Section 7 of
this Agreement shall be released only in accordance with the terms and
conditions of the Custodial Agreement.

 

9.                                      RESERVED

 

10.                               REPRESENTATIONS

 

(a)                                  Seller represents and warrants to Buyer
that as of the Purchase Date and as of the date of this Agreement and at all
times while this Agreement and any Transaction thereunder is in effect:

 

(i)                                     Organization.  Seller is duly organized,
validly existing and in good standing under the laws and regulations of the
state of Seller’s organization and is duly licensed, qualified, and in good
standing in every state where such licensing or qualification is necessary for
the transaction of Seller’s business.  Seller has the power to own and hold the
assets it purports to own and hold, and to carry on its business as now being
conducted and proposed to be conducted, and has the power to execute, deliver,
and perform its obligations under this Agreement and the other Transaction
Documents.

 

(ii)                                  Due Execution; Enforceability.  The
Transaction Documents have been duly executed and delivered by Seller, for good
and valuable consideration.  The Transaction Documents constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

 

(iii)                               Non-Contravention; Consents.  Neither the
execution and delivery of the Transaction Documents, nor consummation by Seller
of the transactions contemplated by the Transaction Documents (or any of them),
nor compliance by Seller with the terms, conditions and provisions of the
Transaction Documents (or any of them) will (x) conflict with or result in a
breach or violation of any of the terms, conditions or provisions of any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, (y) result in the creation or imposition of any lien or any other
encumbrance upon any of the assets of Seller, other than pursuant to the
Transaction Documents or (z) violate or conflict with contractual provisions of,
or cause an event of default under, any indenture, loan agreement, mortgage,
material contract or other material agreement to which Seller is a party or by
which Seller may be bound.  Seller has all necessary licenses, permits and other
consents from Governmental Authorities necessary to acquire, own and sell the
Purchased Loans and for the performance of its obligations under the Transaction
Documents.

 

(iv)                              Litigation; Requirements of Law.  There is no
action, suit, proceeding, investigation, or arbitration pending or, to the best
Knowledge of Seller, threatened against Seller or any of its assets which may
result in any Material Adverse Effect, or which may have an

 

34

--------------------------------------------------------------------------------


 

adverse effect on the validity of the Transaction Documents or any action taken
or to be taken in connection with the obligations of Seller under any of the
Transaction Documents.  Seller is in compliance in all material respects with
all Requirements of Law.  Seller is not in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.

 

(v)                                 No Broker.  Seller has not dealt with any
broker, investment banker, agent or other Person (other than Buyer or an
Affiliate of Buyer) who may be entitled to any commission or compensation in
connection with the sale of the Purchased Loans pursuant to any Transaction
Documents.

 

(vi)                              Good Title to Purchased Loans.  Immediately
prior to the purchase of any Purchased Loans by Buyer from Seller, such
Purchased Loans are free and clear of any lien, security interest, claim,
option, charge, encumbrance or impediment to transfer to Buyer (including any
“adverse claim” as defined in Section 8-102(a)(1) of the UCC), and are not
subject to any rights of set-off, any prior sale, transfer, assignment, or
participation by Seller or any agreement by Seller to assign, convey, transfer
or participate in such Purchased Loans, in whole or in part, and Seller is the
sole legal record and beneficial owner of, and owns and has the right to sell
and transfer, such Purchased Loans to Buyer, and, upon transfer of such
Purchased Loans to Buyer, Buyer shall be the owner of such Purchased Loans
(other than for U.S. Federal, state and local income and franchise tax purposes)
free of any adverse claim, subject to Seller’s rights pursuant to this
Agreement.  In the event that the related Transaction is recharacterized as a
secured financing of the Purchased Loans and with respect to the security
interests granted in Sections 6(a) and 6(c), the provisions of this Agreement
are effective to create in favor of Buyer a valid security interest in all
right, title and interest of Seller in, to and under the Repurchase Assets
specified in Sections 6(a) and the other collateral specified in Section 6(c),
and Buyer shall have a valid, perfected and enforceable first priority security
interest in the Repurchase Assets and such other collateral to the extent that a
security interest in the Repurchase Assets and such collateral can be perfected
under the UCC by the filing of UCC financing statements in accordance with
Section 6(b) hereof or by delivery of the Purchased Loan File to the Custodian
in accordance with Section 7(b) hereof, subject to no lien or rights of others
other than as granted herein (other than Permitted Encumbrances).

 

(vii)                           No Default.  No Event of Default and, to
Seller’s Knowledge, no Default exists under or with respect to the Transaction
Documents.

 

(viii)                        Representations and Warranties Regarding Purchased
Loans; Delivery of Purchased Loan File.  Each Purchased Loan sold hereunder, as
of the applicable Purchase Date for the Transaction in question, conforms in all
material respects to the applicable representations and warranties set forth in
Exhibit V attached hereto, except as has been disclosed to Buyer in an Exception
Report prior to Buyer’s issuance of a Confirmation with respect to the related
Purchased Loan.  It is understood and agreed that the representations and
warranties set forth in Exhibit V hereto (as modified by any Exception Report
disclosed to Buyer in writing prior to Buyer’s issuance of a Confirmation with
respect to the related Purchased Loan), shall survive delivery of the respective
Purchased Loan File to Buyer or its designee (including the Custodian).  With
respect to each Purchased Loan, the Mortgage Note, the Mortgage (if any), the
Assignment of Mortgage (if any) and any other documents required to be delivered
under this Agreement and the Custodial Agreement for such Purchased Loan have
been delivered (or with respect to Table Funded Purchased Loans shall be
delivered in accordance with Section 7(b)) to Buyer or the Custodian on its
behalf or such requirement will have been expressly waived in writing by Buyer. 
Seller or its designee is in possession of a complete, true and accurate
Purchased Loan File with

 

35

--------------------------------------------------------------------------------


 

respect to each Purchased Loan, except for such documents the originals of which
have been delivered to the Custodian and except as disclosed to Buyer in an
Exception Report prior to Buyer’s issuance of a Confirmation with respect to the
related Purchased Loan.

 

(ix)                                Adequate Capitalization; No Fraudulent
Transfer.  Seller has, as of such Purchase Date, adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.  Seller is generally able to
pay, and as of the date hereof is paying, its debts as they come due.  Seller
has not become, and is not presently, financially insolvent nor will Seller be
made insolvent by virtue of Seller’s execution of or performance under any of
the Transaction Documents within the meaning of the bankruptcy laws or the
insolvency laws of any jurisdiction.  Seller has not entered into any
Transaction Document or any Transaction pursuant thereto in contemplation of
insolvency or with intent to hinder, delay or defraud any creditor.  Seller has
not received any written notice that any payment or other transfer made to or on
account of Seller from or on account of any Mortgagor or any other person
obligated under any Purchased Loan Documents is or may be void or voidable as an
actual or constructive fraudulent transfer or as a preferential transfer.

 

(x)                                   Organizational Documents.  Seller has
delivered to Buyer true and correct certified copies of its organizational
documents, together with all amendments thereto.

 

(xi)                                [Intentionally Omitted]

 

(xii)                             No Investment Company.  Neither Seller nor any
Intermediate Starwood Entity is an “investment company”, or a company
“controlled by an investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(xiii)                          Taxes.  Seller has filed or caused to be filed
all tax returns that would be delinquent if they had not been filed on or before
the date hereof and has paid all taxes due and payable on or before the date
hereof and all other taxes, fees or other charges imposed on it and any of its
assets by any Governmental Authority; no tax liens have been filed against any
of Seller’s assets, other than liens for taxes that are being appropriately
contested in good faith by appropriate proceedings, diligently conducted and
with respect to which adequate reserves have been provided in accordance with
GAAP; and, to Seller’s Knowledge, no claims are being asserted with respect to
any such taxes, fees or other charges that are not being contested in good faith
as provided above.

 

(xiv)                         ERISA.  Neither Seller nor any ERISA Affiliate
(a) sponsors or maintains any Plans or (b) makes any contributions to or has any
liabilities or obligations (direct or contingent) with respect to any Plans. 
Seller does not, and would not be deemed to, hold Plan Assets, and the
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under any
other federal, state or local laws, rules or regulations.

 

(xv)                            Judgments/Bankruptcy.  Except as disclosed in
writing to Buyer, there are no judgments against Seller that are unsatisfied of
record or docketed in any court located in the United States of America and no
Act of Insolvency has ever occurred with respect to Seller.

 

(xvi)                         Full and Accurate Disclosure.  No information
provided pursuant to the Transaction Documents, or any written statement
furnished by or on behalf of Seller pursuant to the terms of the Transaction
Documents (including any certification of Bailee), contains any untrue statement
of a material fact or omits to state a material fact necessary to make the

 

36

--------------------------------------------------------------------------------


 

statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.

 

(xvii)                      Financial Information.  All financial data
concerning Seller and Guarantor and all data concerning the Purchased Loans that
has been delivered to Buyer by Seller, any Affiliate of Seller or Seller’s
advisors is true, complete and correct in all material respects and has been
prepared in accordance with GAAP (to the extent applicable).  Since the delivery
of such data, except as otherwise disclosed in writing to Buyer, there has been
no change in the financial position of Seller or Guarantor or the Purchased
Loans, or in the results of operations of Seller or Guarantor, which change is
reasonably likely to result in a Material Adverse Effect.

 

(xviii)                   Jurisdiction of Organization.  Seller’s jurisdiction
of organization is the State of Delaware.

 

(xix)                           Location of Books and Records.  The location
where Seller keeps its books and records at its chief executive office at 591
West Putnam Avenue, Greenwich, Connecticut 06830.

 

(xx)                              Regulation T, U and X.  Neither the entering
into nor consummation of any Transaction hereunder, nor the use of the proceeds
thereof, will violate any provisions of Regulation T, U or X.

 

(xxi)                           If requested by Buyer, Seller, any applicable
Affiliate of Seller and the recipient of any portion of the proceeds of, or any
portion of, any Transaction shall furnish to Buyer a statement on Federal
Reserve Form G-3 referred to in Regulation U.

 

(xxii)                        USA Patriot Act; OFAC.  Neither Seller, Guarantor,
Servicer nor any of their respective Affiliates is a Prohibited Person and each
of Seller, Guarantor and Servicer is in full compliance with all applicable
orders, rules, regulations and recommendations of OFAC.  None of Seller,
Guarantor or Servicer any of their respective members, directors, executive
officers, parents or Subsidiaries: (1) are subject to U.S. or multilateral
economic or trade sanctions currently in force; (2) are owned or controlled by,
or act on behalf of, any governments, corporations, entities or individuals that
are subject to U.S. or multilateral economic or trade sanctions currently in
force; (3) is a Prohibited Person or is otherwise named, identified or described
on any blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other list
of individuals or entities with whom U.S. persons may not conduct business,
including but not limited to lists published or maintained by OFAC, lists
published or maintained by the U.S. Department of Commerce, and lists published
or maintained by the U.S. Department of State.  Each of Seller, Guarantor and
Servicer has established an anti-money laundering compliance program as required
by all applicable anti-money laundering laws and regulations, including without
limitation the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the “USA PATRIOT ACT”) (collectively, the “Anti-Money Laundering Laws”).

 

(xxiii)                     REIT Status.  Guarantor has not engaged in any
material “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and
(C) of the Code.  Guarantor for its current “tax year” (as defined in the Code)
is entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each such
year for which it claims a deduction in its Form 1120-REIT filed with the United
States Internal Revenue Service for such year.

 

37

--------------------------------------------------------------------------------


 

11.                               NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

 

(a)                                  transfer, assign, convey, grant, bargain,
sell, set over, deliver or otherwise dispose of, or pledge or hypothecate,
directly or indirectly, any interest in the Purchased Loans (or any of them) to
any Person other than Buyer, or engage in repurchase transactions or similar
transactions with respect to the Purchased Loans (or any of them) with any
Person other than Buyer, except where the Purchased Loans in question are
simultaneously repurchased from Buyer;

 

(b)                                 create, incur or permit to exist any lien,
encumbrance or security interest in or on the Purchased Loans, except as
described in Section 6 of this Agreement;

 

(c)                                  create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Repurchase Assets or other
collateral subject to the security interests granted by Seller pursuant to
Section 6 of this Agreement;

 

(d)                                 create, incur or permit any lien, security
interest, charges, or encumbrances with respect to any Hedging Transaction
relating to the Purchased Loans for the benefit of any Person other than Buyer;

 

(e)                                  permit Guarantor to internalize its
management without Buyer’s prior written approval, which shall not be
unreasonably withheld;

 

(f)                                    consent or assent to a Significant
Modification of any Purchased Loan without the prior written consent of Buyer,
which consent shall not be unreasonably withheld;

 

(g)                                 take any action or permit such action to be
taken which would result in a Change of Control without the prior written
consent of Buyer;

 

(h)                                 after the occurrence and during the
continuation of any Event of Default or monetary Default, make any distribution,
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity or ownership interest of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller;

 

(i)                                     sponsor or maintain any Plans or make
any contributions to, or have any liability or obligation (direct or contingent)
with respect to, any Plan or permit any ERISA Affiliate to sponsor or maintain
any Plans or make any contributions to, or have any liability or obligation
(direct or contingent) with respect to, any Plan;

 

(j)                                     engage in any transaction that would
cause any obligation or action taken or to be taken hereunder (or the exercise
by Buyer of any of its rights under this Agreement, the Purchased Loans or any
Transaction Document) to be a non-exempt prohibited transaction under Section
406 of ERISA, Section 4975 of the Code or substantially similar provisions under
any other federal, state or local laws, rules or regulations;

 

(k)                                  make any future advances under any
Purchased Loan to any underlying obligor that are not permitted by the related
Purchased Loan Documents;

 

38

--------------------------------------------------------------------------------


 

(l)                                     seek its dissolution, liquidation or
winding up, in whole or in part;  or

 

(m)                               incur any Indebtedness except as provided in
Section 13(i) or otherwise cease to be a Single-Purpose Entity.

 

12.                               AFFIRMATIVE COVENANTS OF SELLER

 

(a)                                  Seller shall promptly notify Buyer of any
event and/or condition that is likely to have a Material Adverse Effect of which
Seller has Knowledge.

 

(b)                                 Seller shall give notice to Buyer of the
following (accompanied by an Officer’s Certificate setting forth details of the
occurrence referred to therein and stating what actions Seller has taken or
proposes to take with respect thereto):

 

(i)                                     promptly upon receipt of notice or
Knowledge of the occurrence of any Default, Event of Default or
Cross-Termination Event;

 

(ii)                                  with respect to any Purchased Loan sold to
Buyer hereunder, promptly following receipt of any unscheduled Principal Payment
(in full or in part);

 

(iii)                               with respect to any Purchased Loan sold to
Buyer hereunder, promptly following receipt by Seller of notice or Knowledge
that the related Mortgaged Property has been damaged by waste, fire, earthquake
or earth movement, windstorm, flood, tornado or other casualty, or otherwise
damaged so as to affect adversely the value of such Mortgaged Property;

 

(iv)                              promptly following receipt of notice by Seller
or Knowledge of (1) any Purchased Loan that becomes a Defaulted Loan, (2) any
lien or security interest (other than security interests created hereby) on, or
claim asserted against, any Purchased Loan or, to Seller’s Knowledge, the
underlying collateral therefor or (3) any event or change in circumstances that
has or could reasonably be expected to have an adverse affect on the Market
Value of a Purchased Loan;

 

(v)                                 promptly, and in any event within ten (10)
Business Days after service of process on any of the following, give to Buyer
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting Seller or
affecting any of the assets of Seller before any Governmental Authority that (1)
questions or challenges the validity or enforceability of any of the Transaction
Documents or any action to be taken in connection with the transactions
contemplated hereby, (2) makes a claim or claims in an aggregate amount greater
than $1,000,000, or (3) which, individually or in the aggregate, if adversely
determined could reasonably be likely to have a Material Adverse Effect;

 

(vi)                              promptly upon Seller obtaining Knowledge of
any change in Guarantor’s status as a REIT; and

 

(vii)                           promptly upon any transfer of any underlying
Mortgaged Property or any direct or indirect equity interest in any Mortgagor of
which the Seller has Knowledge, whether or not consent to such transfer is
required under the applicable Purchased Loan Documents.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Seller shall provide Buyer with copies of
such documents as Buyer may reasonably request evidencing the truthfulness of
the representations set forth in Section 10, to the extent such documentation is
available to Seller.

 

(d)                                 Seller shall defend the right, title and
interest of Buyer in and to the Purchased Loans against, and take such other
action as is necessary to remove, the liens, security interests, claims,
encumbrances, charges and demands of all Persons against the Purchased Loans
(other than security interests granted to Buyer hereunder and other than
Permitted Encumbrances).

 

(e)                                  Seller will permit Buyer or its designated
representative to inspect any of Seller’s records with respect to all or any
portion of the Purchased Loans and the conduct and operation of its business
related thereto at such reasonable times and with reasonable frequency requested
by Buyer or its designated representative and to make copies of extracts of any
and all thereof.

 

(f)                                    If any amount payable under or in
connection with any of the Purchased Loans shall be or become evidenced by any
promissory note, other instrument or chattel paper (as each of the foregoing is
defined under the UCC), such note, instrument or chattel paper shall be promptly
delivered to Buyer or its designee, duly endorsed in a manner satisfactory to
Buyer or if any collateral or other security shall subsequently be delivered to
Seller in connection with any Purchased Loan, Seller shall promptly deliver or
forward such item of collateral or other security to Buyer or its designee,
together with such instruments of assignment as Buyer may reasonably request.

 

(g)                                 Seller shall provide (or cause to be
provided) to Buyer the following financial and reporting information:

 

(i)                                     the Monthly Statement;

 

(ii)                                  the Quarterly Report, together with all
operating statements and occupancy information that Seller or Servicer has
received relating to the Purchased Loans for the related fiscal quarter;

 

(iii)                               the Financial Covenant Compliance
Certificate;

 

(iv)                              as soon as available and in any event within
forty-five (45) days after the end of each of the first three quarterly fiscal
periods of each fiscal year of Guarantor, the unaudited, consolidated balance
sheets of Guarantor, as at the end of such period and the related unaudited,
consolidated statements of income and retained earnings and of cash flows for
Guarantor for such period and the portion of the fiscal year through the end of
such period (and in each case with comparisons to applicable information in the
financials statements from the previous year), accompanied by an Officer’s
Certificate of Guarantor, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of Guarantor in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments);

 

(v)                                 within forty-five (45) days following the
end of each fiscal quarter, or within ninety (90) days following the end of each
fiscal year, as the case may be, an Officer’s Certificate of Seller in form and
substance reasonably satisfactory to Buyer certifying that during such fiscal
quarter or year there has occurred no Event of Default which remains uncured
and, to Seller’s Knowledge, no event or circumstance has occurred that is
reasonably likely to result in a Material Adverse Effect under this Agreement;

 

40

--------------------------------------------------------------------------------


 

(vi)                              as soon as available and in any event within
ninety (90) days after the end of each fiscal year of Guarantor, the
consolidated balance sheets of Guarantor as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for Guarantor for such year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Guarantor as at
the end of, and for, such fiscal year in accordance with GAAP;

 

(vii)                           within ten (10) Business Days after Buyer’s
request, such further information with respect to the operation of any Mortgaged
Property, Purchased Loan, the financial affairs of Seller or Guarantor and any
Plan and Multiemployer Plan in Seller’s or Guarantor’s possession as may be
reasonably requested by Buyer, including all business plans prepared by or for
Seller; provided, however, that with respect to information not previously Known
to, or in the possession of, Guarantor relating to any Multiemployer Plan,
Guarantor shall be required to provide only such information as may be obtained
through its good faith efforts; and

 

(viii)                        within ten (10) Business Days after Buyer’s
request, such further information in Guarantor’s possession as may be reasonably
requested by Buyer.

 

(h)                                 Seller shall at all times comply in all
material respects with all laws, ordinances, rules and regulations of any
federal, state, municipal or other public authority having jurisdiction over
Seller or any of its assets, and Seller shall do or cause to be done all things
reasonably necessary to preserve and maintain in full force and effect its legal
existence and all licenses material to its business.

 

(i)                                     Seller shall at all times keep proper
books of records and accounts in which full, true and correct entries shall be
made of its transactions in accordance with GAAP and set aside on its books from
its earnings for each fiscal year all such proper reserves in accordance with
GAAP.

 

(j)                                     Seller shall advise Buyer in writing of
the opening of any new chief executive office of Seller or the closing of any
such office and of any change in Seller’s name or the places where the books and
records pertaining to the Purchased Loans are held not less than the later of
fifteen (15) Business Days prior to taking any such action or thirty (30) days
before any financing statement filing will lapse, lose perfection or become
materially misleading of which Seller has Knowledge.

 

(k)                                  Seller shall observe, perform and satisfy
all the terms, provisions, covenants and conditions required to be observed,
performed or satisfied by it, and shall pay when due all costs, fees and
expenses required to be paid by it, under the Transaction Documents.  Seller
shall pay and discharge all taxes, levies, liens and other charges, if any, on
its assets and on the Purchased Loans that, in each case, in any manner would
create any lien or charge upon the Purchased Loans, except for any such taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP.

 

(l)                                     Seller shall maintain its existence as a
limited partnership or a limited liability company, as applicable, organized
solely and in good standing under the law of the State of Delaware (unless
Seller shall have given Buyer at least fifteen (15) Business Days’ prior written
notice that Seller intends to change the jurisdiction of its organization) and
shall not dissolve, liquidate, merge with or into any other Person or otherwise
change its organizational structure or documents in any material respect or
incorporate or organize in any other jurisdiction, without the prior written
approval of Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

41

--------------------------------------------------------------------------------


 

(m)                               Seller shall maintain all records with respect
to the Purchased Loans and the conduct and operation of its business with no
less a degree of prudence than if the Purchased Loans were held by Seller for
its own account and will furnish Buyer, upon request by Buyer or its designated
representative, with information reasonably obtainable by Seller with respect to
the Purchased Loans and the conduct and operation of its business.

 

(n)                                 Seller shall provide Buyer with notice of
each modification of any Purchased Loan Documents consented to by Seller
(including such modifications which do not constitute a Significant
Modification).

 

(o)                                 Seller shall provide Buyer with reasonable
access to operating statements, the occupancy status and other property level
information, with respect to the Mortgaged Properties, plus any such additional
reports in Seller’s possession as Buyer may reasonably request.

 

(p)                                 Seller may propose, and Buyer will consider,
but shall be under no obligation to approve, strategies for the foreclosure or
other realization upon the security for any Purchased Loan that has become a
Defaulted Loan.

 

(q)                                 Seller shall not cause any Purchased Loan to
be serviced by any servicer other than a servicer expressly approved in writing
by Buyer.

 

(r)                                    If Seller has entered into or shall enter
into or amend a repurchase agreement, warehouse facility, credit facility or
other similar arrangement with any Person which by its terms provides more
favorable terms with respect to any financial covenants, including without
limitation covenants covering the same or similar subject matter set forth in
the Financial Covenant Compliance Certificates required to be delivered
hereunder, then Seller shall deliver written notice to Buyer of such more
favorable terms and, upon Buyer’s request, Buyer and Seller shall enter into an
amendment to this Agreement in form and substance reasonably acceptable to each
of the parties, which amendment shall incorporate such more favorable terms.

 

13.                               SINGLE-PURPOSE ENTITY

 

Seller hereby represents and warrants to Buyer and covenants with Buyer, that as
of the date hereof and so long as any of the Transaction Documents shall remain
in effect:

 

(a)                                  It is and intends to remain solvent, and it
has paid and will pay its debts and liabilities (including overhead expenses)
from its own assets as the same shall become due.

 

(b)                                 It has complied and will comply with the
provisions of its certificate of formation and its limited liability company
agreement.

 

(c)                                  It has done or caused to be done and will
do all things necessary to observe limited liability company formalities and to
preserve its existence.

 

(d)                                 It has maintained and will maintain all of
its books, records, financial statements and bank accounts separate from those
of its affiliates, its members and any other Person, and it will file its own
tax returns (except to the extent consolidation is required or permitted under
GAAP or as a matter of law).

 

(e)                                  It has been, is and will be, and at all
times will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), shall correct any
known

 

42

--------------------------------------------------------------------------------


 

misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or part of the other and shall maintain and utilize separate
stationery, invoices and checks.

 

(f)                                    It has not owned and will not own any
property or any other assets other than the Purchased Loans, cash and its
interest under any associated Hedging Transactions and other assets incidental
to the origination, acquisition, ownership, financing and disposition of the
Purchased Loans and the associated Hedging Transactions.

 

(g)                                 It has not engaged and will not engage in
any business other than the origination, acquisition, ownership, financing and
disposition of the Purchased Loans and the associated Hedging Transactions in
accordance with the applicable provisions of the Transaction Documents.

 

(h)                                 It has not entered into, and will not enter
into, any contract or agreement with any of its affiliates, except upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arm’s-length basis with Persons other than such
affiliate.

 

(i)                                     It has not incurred and will not incur
any indebtedness or obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than (A)
obligations under the Transaction Documents, (B) obligations under the documents
evidencing the Purchased Loans, and (C) unsecured trade payables, in an
aggregate amount not to exceed $300,000 at any one time outstanding, incurred in
the ordinary course of acquiring, owning, financing and disposing of the
Purchased Loans; provided, however, that any such trade payables incurred by
Seller shall be paid within ninety (90) days of the date incurred.

 

(j)                                     It has not made and will not make any
loans or advances to any other Person, and shall not acquire obligations or
securities of any member or affiliate of any member or any other Person (other
than in connection with the origination or acquisition of Purchased Loans).

 

(k)                                  It will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.

 

(l)                                     Neither it nor Guarantor, any
Intermediate Starwood Entity or Manager will seek the dissolution, liquidation
or winding up, in whole or in part of Seller.

 

(m)                               It will not commingle its funds and other
assets with those of any of its Affiliates or any other Person.

 

(n)                                 It has maintained and will maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any of its Affiliates
or any other Person.

 

(o)                                 It has not held and will not hold itself out
to be responsible for the debts or obligations of any other Person.

 

(p)                                 (i) It will have at all times at least one
Independent Director and (ii) provide Buyer with up-to-date contact information
for all Independent Director(s) and a copy of the agreement pursuant to which
each Independent Director consents to and serves as an “Independent Director”
for Seller

 

(q)                                 Its organizational documents shall provide
that (i) no Independent Director of Seller may be removed or replaced without
Cause, (ii) Buyer be given at least two (2) Business Days prior notice of

 

43

--------------------------------------------------------------------------------


 

the removal and/or replacement of the Independent Director, together with the
name and contact information of the replacement Independent Director and
evidence of the replacement’s satisfaction of the definition of Independent
Director and (iii) any Independent Director of Seller shall not have any
fiduciary duty to anyone including the holders of the equity interests in Seller
and any Affiliates of Seller except Seller and the creditors of Seller with
respect to taking of, or otherwise voting on, any Insolvency Action; provided,
that the foregoing shall not eliminate the implied contractual covenant of good
faith and fair dealing.

 

(r)                                    It shall not, without the consent of its
Independent Director, institute any proceeding to be adjudicated as bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against it, or file a petition or answer or consent seeking reorganization or
relief under the Bankruptcy Code or consent to the filing of any such petition
or to the appointment of a receiver, rehabilitator, conservator, liquidator,
assignee, trustee or sequestrator (or other similar official) of it or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, or make an assignment for the benefit of creditors, or admit in
writing its inability to pay its debts generally as they become due, or take any
action in furtherance of any of the foregoing.

 

(s)                                  It shall not have any employees.

 

14.                               EVENTS OF DEFAULT; REMEDIES

 

(a)                                  The following shall constitute an event of
default by Seller hereunder (each a “Event of Default”):

 

(i)                                     failure of Seller to repurchase one or
more Purchased Loans on the applicable Repurchase Date;

 

(ii)                                  failure of Seller to apply any Income
received by Seller in accordance with the provisions hereof;

 

(iii)                               (A) the Transaction Documents shall for any
reason not cause, or shall cease to cause, Buyer to be the owner of, or, if
recharacterized as a secured financing, a secured party with respect to, the
Repurchase Assets specified in Sections 6(a) and the other collateral specified
in Section 6(c) free of any adverse claim, liens and other rights of others
(other than Permitted Encumbrances and other than as granted herein), and Seller
shall fail to cure such default within three (3) Business Days after its receipt
of Buyer’s notice thereof; (B) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority security interest in favor of
Buyer in the Repurchase Assets specified in Section 6(a) and the other
collateral specified in Section 6(c), and Seller shall fail to cure such default
within three (3) Business Days after its receipt of Buyer’s notice thereof; or
(C) if the Transaction Documents shall cease to be in full force and effect or
if the enforceability of any of them is challenged or repudiated by Seller,
Guarantor or Servicer or any Affiliate of any of them;

 

(iv)                              failure of Seller to make the payments
required under Section 4 or Section 5(b) when due;

 

(v)                                 failure of Seller to make any other payment
owing to Buyer which has become due, whether by acceleration or otherwise, under
the terms of this Agreement which failure is not remedied within the period
specified herein or, if no period is specified, five (5) Business Days after
notice thereof to Seller from Buyer; provided, however, that Buyer shall not be
required to

 

44

--------------------------------------------------------------------------------


 

provide notice in the event of a failure by Seller to repurchase any Purchased
Loan on the required Repurchase Date therefor;

 

(vi)                              breach by Seller in the due performance or
observance of any term, covenant or agreement contained in Section 11 of this
Agreement;

 

(vii)                           a Change of Control shall have occurred that has
not been consented to by Buyer in writing;

 

(viii)                        any representation made by Seller herein or in any
Transaction Document shall have been incorrect or untrue in any material respect
when made or repeated or deemed to have been made or repeated; provided that the
representations and warranties made by Seller in Section 10(a) (vi) or (viii)
(in the case of (vi), with respect to the affected or Purchased Loans only)
shall not be considered an Event of Default if incorrect or untrue in any
material respect (which determination shall be made with respect to the
representations and warranties in Exhibit V without regard to any Knowledge
qualifier therein), if Buyer terminates the related Transaction and Seller
repurchases the related Purchased Loan(s) on an Early Repurchase Date no later
than ten (10) Business Days after receiving written notice of such incorrect or
untrue representation; provided, however, that if Seller shall have made any
such representation with Knowledge that it was materially incorrect or untrue at
the time made, such misrepresentation shall constitute an Event of Default;

 

(ix)                                (A) a final judgment by any competent court
in the United States of America for the payment of money in an amount greater
than $100,000 shall have been rendered against Seller and remains undischarged
or unpaid for a period of forty-five (45) days, during which period execution of
such judgment is not effectively stayed or (B) a final judgment by any competent
court in the United States of America for the payment of money in an amount
greater than $25,000,000 shall have been rendered against Guarantor and remains
undischarged or unpaid for a period of thirty (30) days, during which period
execution of such judgment is not effectively stayed;

 

(x)                                   (A) Seller shall have defaulted or failed
to perform under any note, indenture, loan agreement, guaranty, swap agreement
or any other contract, agreement or transaction to which it is a party, and
which default (1) involves the failure to pay a matured obligation in excess of
$100,000, or (2) involves an obligation of at least $100,000 and is a monetary
default or a material non-monetary default beyond any applicable notice and
grace periods and results in acceleration of the obligation by any other party
to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract agreement or transaction or (B) Guarantor shall have
defaulted or failed to perform under any note, indenture, loan agreement,
guaranty, swap agreement or any other contract, agreement or transaction to
which it is a party, and which default (1) involves the failure to pay a matured
obligation in excess of $25,000,000, or (2) involves an obligation of at least
$25,000,000 and is a monetary default or a material non-monetary default beyond
any applicable notice and grace periods and results in acceleration of the
obligation by any other party to or beneficiary of such note, indenture, loan
agreement, guaranty, swap agreement or other contract agreement or transaction ;
provided, however, that any such default, failure to perform or breach shall not
constitute an Event of Default if Seller or Guarantor, as the case may be, cures
such default, failure to perform or breach, as the case may be, within the grace
period, if any, provided under the applicable agreement;

 

(xi)                                as of the end of any fiscal quarter,
Guarantor’s (A) ratio of EBITDA to Interest Expense for such calendar quarter is
less than 2.0 to 1.0 (adjusted to remove the impact of the

 

45

--------------------------------------------------------------------------------


 

application of FAS 140, FAS 166 and FIN 46 and transfers to special purpose
entities that are wholly owned by Guarantor in connection with bona fide
securitization transactions); (B) ratio of Total Indebtedness to Total Assets is
greater than 0.75 to 1.0 (adjusted to remove the impact of the application of
FAS 140, FAS 166 and FIN 46 and transfers to special purpose entities that are
wholly owned by Guarantor in connection with bona fide securitization
transactions); (C) Cash Liquidity is less than $10,000,000; (D) Near Cash
Liquidity is less than $20,000,000; (E) Tangible Net Worth is less than
$750,000,000; or (F) ratio of EBITDA to Fixed Charges for such fiscal quarter is
less than 1.5 to 1.0.

 

(xii)                             if Seller shall breach or fail to perform any
of the terms, covenants, obligations or conditions of this Agreement or any
other Transaction Document, other than as specifically otherwise referred to in
this definition of “Event of Default”, and such breach or failure to perform is
not remedied within ten (10) Business Days after notice thereof to Seller by
Buyer, or its successors or assigns; provided, however, that if such default is
susceptible of cure but cannot reasonably be cured within such ten (10) Business
Day period and provided further that Seller shall have commenced to cure such
default within such ten (10) Business Day period and thereafter diligently and
expeditiously proceeds to cure the same, such ten (10) Business Day period shall
be extended for such time as is reasonably necessary for Seller, in the exercise
of due diligence, to cure such default, and in no event shall such cure period
exceed thirty (30) days from Seller’s receipt of Buyer’s notice of such default;

 

(xiii)                          an Act of Insolvency shall have occurred with
respect to Seller, Guarantor or any Intermediate Starwood Entity;

 

(xiv)                         an “event of default” or “termination event” (as
defined in the agreements relating to a facility described in clause (A) or (B)
of this clause (xiv)), resulting from a payment default or failure by Seller or
Guarantor to pay cash or deliver other required collateral in satisfaction of
any margin call or other collateral delivery obligation when required by Seller
or Guarantor, beyond any applicable notice and cure period, shall have occurred
under (A) any repurchase facility, loan facility or hedging transaction entered
into by Seller or Guarantor and Buyer or any Affiliate of Buyer or (B) any
repurchase facility, loan facility or hedging transaction with Buyer or any
Affiliate of Buyer in which Seller or Guarantor is a guarantor;

 

(xv)                            (A) any of the representations and warranties of
Guarantor in the Guaranty or any Financial Covenant Compliance Certificate shall
have been incorrect or untrue in any material respect when made or repeated or
deemed to have been made or repeated or (B) Guarantor shall breach any covenant
of Guarantor in the Guaranty and such breach has not been cured within three (3)
Business Days after receipt of notice thereof from Buyer; or

 

(xvi)                         Guarantor fails (i) to qualify as a REIT (without
giving any effect to any cure or corrective periods or allowances), or (ii) to
continue to be entitled to a dividend paid deduction under Section 857 of the
Code with respect to dividends paid by it with respect to each taxable year for
which it claims a deduction on its Form 1120- REIT filed with the United States
Internal Revenue Service for such year, or the entering into by Guarantor of
“prohibited transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code
(taking into account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6) (E) of
the Code) or (iii) to satisfy any of the income or asset tests required to be
satisfied by a REIT.

 

(b)                                 If an Event of Default shall occur and be
continuing, the following rights and remedies shall be available to Buyer:

 

46

--------------------------------------------------------------------------------


 

(i)                                     At the option of Buyer, exercised by
written notice to Seller (which option shall be deemed to have been exercised,
even if no notice is given, immediately upon the occurrence of an Act of
Insolvency with respect to Seller), the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(the date on which such option is exercised or deemed to have been exercised
being referred to hereinafter as the “Accelerated Repurchase Date”) (and any
Transaction for which the related Purchase Date has not yet occurred shall be
canceled).

 

(ii)                                  If Buyer exercises or is deemed to have
exercised the option referred to in Section 14(b)(i):

 

(A)  Seller’s obligations hereunder to repurchase all Purchased Loans shall
become immediately due and payable on and as of the Accelerated Repurchase Date,
and except as otherwise provided in Section 5(c), all Income deposited in the
Blocked Account shall be retained by Buyer and applied to the aggregate unpaid
Repurchase Price and any other amounts owing by Seller hereunder; and

 

(B)  the Repurchase Price with respect to each Transaction (determined as of the
Accelerated Repurchase Date) shall include the accrued and unpaid Price
Differential with respect to each Purchased Loan accrued at the Pricing Rate
applicable upon an Event of Default for such Transaction; and

 

(C)  the Custodian shall, upon the request of Buyer (with simultaneous copy of
such request to Seller), deliver to Buyer all instruments, certificates and
other documents then held by the Custodian relating to the Purchased Loans.

 

(iii)                               Buyer may, after ten (10) days notice to
Seller of Buyer’s intent to take such action (provided that no such notice shall
be required in the circumstances set forth in Section 9-611(d) of the UCC), (A)
immediately sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Buyer may reasonably deem to be
satisfactory any or all of the Purchased Loans on a servicing released basis or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Loans, to give Seller credit for such Purchased Loans in an amount
equal to the Market Value (without regard to the provisions of clause (iii) of
the definition thereof) of such Purchased Loans against the aggregate unpaid
Repurchase Price for such Purchased Loans and any other amounts owing by Seller
under the Transaction Documents.  The proceeds of any disposition of Purchased
Loans effected pursuant to this Section 14(b)(iii) shall be applied (v) first,
to the costs and expenses incurred by Buyer in connection with Seller’s default,
(w) second, to the costs of cover and/or Hedging Transactions, if any, (x)
third, to the Repurchase Price, (y) fourth, to any other outstanding obligation
owed by Seller to Buyer or its Affiliates pursuant to the Transaction Documents
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) irrespective of whether
such obligations are direct or indirect, absolute or contingent, matured or
unmatured, and (z) the balance, if any, to Seller.  In the event that Buyer
shall not have received repayment in full of the aggregate Repurchase Price and
the other obligations of the Seller under the Transaction Documents following
its liquidation of the Purchased Loans, Buyer may, in its sole discretion,
pursue the Seller and Guarantor (to the extent provided in the Guaranty) for all
or any part of any deficiency.

 

(iv)                              The parties recognize that it may not be
possible to purchase or sell all of the Purchased Loans on a particular Business
Day, or in a transaction with the same purchaser, or in the same manner because
the market for such Purchased Loans may not be liquid.  In view of the

 

47

--------------------------------------------------------------------------------


 

nature of the Purchased Loans, the parties agree that, to the extent permitted
by applicable law, liquidation of a Transaction or the Purchased Loans shall not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner. 
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Loans, and nothing contained herein shall (A) obligate
Buyer to liquidate any Purchased Loans on the occurrence and during the
continuance of an Event of Default or to liquidate all of the Purchased Loans in
the same manner or on the same Business Day or (B) constitute a waiver of any
right or remedy of Buyer.

 

(v)                                 Seller shall be liable to Buyer for (A) the
amount of all expenses, including reasonable legal fees and expenses of counsel,
incurred by Buyer in connection with or as a consequence of an Event of Default,
(B) all actual damages, losses, judgments, out-of-pocket costs and other
expenses incurred by Buyer under any Hedging Transactions as a result of an
Event of Default by Seller hereunder, and (C) any other actual loss, damage,
out-of-pocket cost or expense directly arising or resulting from the occurrence
of an Event of Default.

 

(vi)                              Buyer may exercise any or all of the remedies
available to Buyer immediately upon the occurrence of an Event of Default and at
any time during the continuance thereof.  All rights and remedies arising under
the Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Buyer may have.

 

(vii)                           Buyer may enforce its rights and remedies
hereunder without prior judicial process or hearing, and Seller hereby expressly
waives any defenses Seller might otherwise have to require Buyer to enforce its
rights by judicial process.  Seller also waives any defense Seller might
otherwise have arising from the use of nonjudicial process, disposition of any
or all of the Purchased Loans, or from any other election of remedies.  Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

 

(viii)                        Without limiting any other rights or remedies of
Buyer, Buyer shall have the right, without prior notice to Seller, and any such
notice being expressly waived by Seller to the extent permitted by applicable
law, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) in any currency, and any other
obligation (including to return excess margin), credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from Buyer
or any Affiliate thereof to or for the credit of the account of Seller,
Guarantor or any Subsidiary of either of them to any obligations of Seller
hereunder to Buyer.

 

(ix)                                Buyer shall have, in addition to its rights
and remedies under the Transaction Documents, all of the rights and remedies
provided by applicable federal, state, foreign, and local laws (including,
without limitation, if the Transactions are recharacterized as secured
financings, the rights and remedies of a secured party under the UCC of the
State of New York, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), in equity, and under any other agreement
between Buyer and Seller, exercisable upon ten (10) days notice from Buyer to
Seller.  Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Loans
against all of Seller’s obligations to Buyer or its Affiliates, whether under
this Agreement or under any other agreement between Seller and Buyer or between
Seller and any Affiliate of Buyer, or otherwise, whether or not such obligations
are then due, without prejudice to Buyer’s right to recover any deficiency.

 

48

--------------------------------------------------------------------------------


 

(x)                                   Buyer shall at any time have the right, in
each case until such time as Buyer determines otherwise, to retain, to suspend
payment of, or to decline to remit, any amount or property that Buyer would
otherwise be obligated to pay, remit or deliver to Seller hereunder if a Default
or an Event of Default has occurred and is continuing.

 

15.                               SINGLE AGREEMENT

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder.

 

16.                               NOTICES AND OTHER COMMUNICATIONS

 

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of attempted delivery, (b)
certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by telecopier (with answerback
acknowledged); provided that such telecopied notice must also be delivered by
one of the means set forth in (a), (b) or (c) above, to the addresses specified
in Annex I hereto or at such other address and person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section 16.  A
notice shall be deemed to have been given:  (w) in the case of hand delivery, at
the time of delivery; (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day;
or (z) in the case telecopier, upon receipt of answerback confirmation, provided
that such telecopied notice is also delivered as required in this Section 16.  A
party receiving a notice that does not comply with the technical requirements
for notice under this Section 16 may elect to waive any deficiencies and treat
such notice as having been properly given.  Notwithstanding the foregoing,
notices pursuant to Section 4 may be sent by electronic mail to the e-mail
addresses set forth on Annex I.

 

17.                               NON-ASSIGNABILITY

 

(a)                                  The rights and obligations of Seller under
the Transaction Documents, the Hedging Transactions and under any Transaction
shall not be assigned by Seller without the prior written consent of Buyer.

 

(b)                                 Buyer may assign, participate or sell all or
a portion of its rights and obligations under the Transaction Documents and
under any Transaction and all or a portion of its rights and interests in any
Hedging Transaction, in each case, without the prior written consent of Seller
but, prior to the occurrence and continuance of an Event of Default, upon thirty
(30) days prior written notice to Seller.  Any such assignment, participation or
sale of more than 50% of Buyer’s interest in the Transactions and the
Transaction Documents prior to an Event of Default, other than to an Affiliate
of Buyer, shall be referred to herein as a “Transfer Event.”  Buyer agrees that
prior to the occurrence and continuance of an Event of Default, (i) Buyer shall
remain responsible for reviewing and determining the eligibility of any New Loan
for purposes of any Transaction and (ii) Seller shall continue to deal solely
and directly with Buyer in connection with any Transaction.  As long as an Event
of Default shall have occurred and be continuing, Buyer may assign, participate
or sell its rights and obligations under the Transaction Documents and/or

 

49

--------------------------------------------------------------------------------


 

any Transaction to any Person without prior notice to Seller and without regard
to the limitations in the prior sentence.

 

(c)                                  Buyer shall maintain a record of ownership
identifying all assignees.  If any assignee is a non-U.S. Person, such assignee
shall timely provide Seller with such forms as may be required to establish the
assignee’s status for U.S. withholding tax purposes.

 

(d)                                 Subject to the foregoing, the Transaction
Documents and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns. 
Nothing in the Transaction Documents, express or implied, shall give to any
Person, other than the parties to the Transaction Documents and their respective
successors, any benefit or any legal or equitable right, power, remedy or claim
under the Transaction Documents.

 

18.                               GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER
OF JURY TRIAL

 

(a)                                  This Agreement shall be governed by the
laws of the State of New York without giving effect to the conflict of law
principles thereof, except for Section 5-1401 of the General Obligations Law of
the State of New York..

 

(b)                                 Each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of any United States Federal or New
York State court sitting in Manhattan, and any appellate court from any such
court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Agreement or relating in any way to this
Agreement or any Transaction under this Agreement.

 

(c)                                  To the extent that either party has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such party hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Agreement or relating in any way
to this Agreement or any Transaction under this Agreement.

 

(d)                                 Each party hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile and irrevocably
consents to the service of any summons and complaint and any other process by
the mailing of copies of such process to them at their respective address
specified herein.  Each party hereby agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Section 18 shall affect the right of Buyer to serve legal
process in any other manner permitted by law or affect the right of Buyer to
bring any action or proceeding against Seller or its property in the courts of
other jurisdictions.

 

(e)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THE AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

 

50

--------------------------------------------------------------------------------


 

19.                               NO RELIANCE; DISCLAIMERS

 

(a)                                  Each party hereby acknowledges, represents
and warrants to the other that, in connection with the negotiation of, the
entering into, and the performance under, the Transaction Documents and each
Transaction thereunder:

 

(i)                                     It is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the other party to the Transaction
Documents, other than the representations expressly set forth in the Transaction
Documents.

 

(ii)                                  It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed to be necessary, and it has made its own investment,
hedging and trading decisions (including decisions regarding the suitability of
any Transaction) based upon its own judgment and upon any advice from such
advisors as it has deemed to be necessary and not upon any view expressed by the
other party.

 

(iii)                               It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Transaction Documents and each Transaction thereunder and
is capable of assuming and willing to assume (financially and otherwise) those
risks.

 

(iv)                              It is entering into the Transaction Documents
and each Transaction thereunder for the purposes of managing its borrowings or
investments or hedging its underlying assets or liabilities and not for purposes
of speculation.

 

(v)                                 It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other party and has
not given the other party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits (either legal,
regulatory, tax, business, investment, financial accounting or otherwise) of the
Transaction Documents or any Transaction thereunder.

 

(b)                                 Each determination by Buyer of the Market
Value with respect to each New Loan or Purchased Loan or the communication to
Seller of any information pertaining to Market Value under this Agreement shall
be subject to the following disclaimers:

 

(i)                                     Buyer has assumed and relied upon, with
Seller’s consent and without independent verification, the accuracy and
completeness of the information provided by Seller and reviewed by Buyer.  Buyer
has not made any independent inquiry of any aspect of the New Loans or Purchased
Loans or the underlying collateral.  Buyer’s view is based on economic, market
and other conditions as in effect on, and the information made available to
Buyer as of, the date of any such determination or communication of information,
and such view may change at any time without prior notice to Seller.

 

(ii)                                  Market Value determinations and other
information provided to Seller constitute a statement of Buyer’s view of the
value of one or more loans or other assets at a particular point in time and
neither (A) constitute a bid for a particular trade, (B) indicate a willingness
on the part of Buyer or any Affiliate thereof to make such a bid, nor (C)
reflect a valuation for substantially similar assets at the same or another
point in time, or for the same assets at another point in time.

 

51

--------------------------------------------------------------------------------


 

(iii)                               Market Value determinations and other
information provided to Seller may vary significantly from valuation
determinations and other information that may be obtained from other sources.

 

(iv)                              Market Value determinations and other
information provided to Seller are communicated to Seller solely for its use and
may not be relied upon by any other person and may not be disclosed or referred
to publicly or to any third party without the prior written consent of Buyer,
which consent Buyer may withhold or delay in its sole and absolute discretion.

 

(v)                                 Buyer makes no representations or warranties
with respect to any Market Value determinations or other information provided to
Seller.  Buyer shall not be liable for any incidental or consequential damages
arising out of any inaccuracy in such valuation determinations and other
information provided to Seller, including as a result of any act of gross
negligence or breach of any warranty.

 

(vi)                              Market Value determinations and other
information provided to Seller in connection with Section 3(b) hereof are only
indicative of the initial Market Value of the New Loan submitted to Buyer for
consideration thereunder, and may change without notice to Seller prior to, or
subsequent to, the transfer by Seller of the New Loan pursuant to
Section 3(e) hereof.  No indication is provided as to Buyer’s expectation of the
future value of such Purchased Loan or the underlying collateral.

 

(vii)                           Initial Market Value determinations and other
information provided to Seller in connection with Section 3(b) hereof are to be
used by Seller for the sole purpose of determining whether to proceed in
accordance with Section 3 hereof and for no other purpose.

 

20.                               INDEMNITY AND EXPENSES

 

(a)                                  Seller hereby agrees to hold Buyer and its
Affiliates and each of their respective officers, directors and employees
(“Indemnified Parties”) harmless from and indemnify the Indemnified Parties
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (including stamp, excise, sales or other taxes
that may be payable or determined to be payable with respect to any of the
Purchased Loans or in connection with any of the transactions contemplated by
this Agreement (or the recharacterization of any Transaction) and the documents
delivered in connection herewith and therewith, other than income or franchise
taxes of Buyer), costs and expenses (including reasonable attorneys’ fees and
disbursements and any and all servicing and enforcement costs with respect to
the Purchased Loans) or disbursements (all of the foregoing, collectively
“Indemnified Amounts”) that may at any time (including, without limitation, such
time as this Agreement shall no longer be in effect and the Transactions shall
have been repaid in full) be imposed on or asserted against any Indemnified
Party in any way whatsoever arising out of or in connection with, or relating
to, this Agreement or any Transactions thereunder or any action taken or omitted
to be taken by any Indemnified Party under or in connection with any of the
foregoing; provided, that Seller shall not be liable for Indemnified Amounts
resulting from the bad faith, gross negligence or willful misconduct of any
Indemnified Party.  Without limiting the generality of the foregoing, Seller
agrees to hold each Indemnified Party harmless from and indemnify each
Indemnified Party against all Indemnified Amounts with respect to all Purchased
Loans relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, that, in each case, results from anything other than
the bad faith, gross negligence or willful misconduct of an Indemnified Party. 
In any suit, proceeding or action brought by Buyer in connection with any
Purchased Loan for any sum owing thereunder, or to enforce any provisions of any
Purchased Loan Documents, Seller will save, indemnify and hold Buyer harmless
from and against all expense, loss or

 

52

--------------------------------------------------------------------------------


 

damage suffered by Buyer by reason of any defense, set-off, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller. 
Seller also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party’s costs and expenses incurred
in connection with the enforcement or the preservation of such Indemnified
Party’s rights under this Agreement and any other Transaction Document or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel.  Seller hereby acknowledges
that its obligations hereunder are recourse obligations of Seller.

 

(b)                                 Seller agrees to pay as and when billed by
Buyer all of the out-of-pocket costs and expenses incurred by Buyer in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, this Agreement and the
other Transaction Documents or any other documents prepared in connection
herewith or therewith.  Seller agrees to pay as and when billed by Buyer all of
the out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including without limitation (i) all the reasonable fees, disbursements
and expenses of counsel to Buyer and (ii) all the Due Diligence Fees, testing
and review costs and expenses incurred by Buyer in connection with the
evaluation of any New Loan and with respect to any Transaction.

 

21.                               DUE DILIGENCE

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or determining or re-determining the Asset Base for purposes of
Section 4 of this Agreement, or otherwise, and Seller agrees that Buyer, at its
option, has the right at any time to conduct a partial or complete due diligence
review on any or all of the Purchased Loans, including, without limitation,
ordering new credit reports and Appraisals on the applicable collateral and
otherwise regenerating the information used to originate such Purchased Loans;
provided, however, notwithstanding anything to the contrary contained herein, so
long as no Event of Default is continuing, in no event shall Seller be
responsible for payment of Diligence Fees of Buyer hereunder in excess of
$30,000 per calendar year.  Upon reasonable (but no less than three (3) Business
Days) prior notice to Seller, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Purchased Loan Files and any and all documents, records,
agreements, instruments or information relating to any Purchased Loan in the
possession or under the control of Seller, any servicer or sub-servicer and/or
Custodian.  Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Purchased Loan Files and the Purchased Loans.  Seller agrees to cooperate with
Buyer and any third party underwriter designated by Buyer in connection with
such underwriting, including, but not limited to, providing Buyer and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Loans in the possession,
or under the control, of such Seller.

 

22.                               SERVICING

 

(a)                                  The parties hereto agree and acknowledge
that, the Purchased Loans will be sold by Seller to Buyer on a servicing
released basis.  In furtherance of the foregoing, the Seller and the Servicer
hereby agree and confirm that from and after the date hereof that this Section
22 shall solely govern the servicing of the Purchased Loans and any prior
agreement between Seller and Servicer or otherwise with respect to such
servicing is hereby superseded in all respects.  During the related Interim
Servicing Period, Servicer shall sub-service the Purchased Loans for the benefit
of or on behalf of Buyer; provided,

 

53

--------------------------------------------------------------------------------


 

however, that the obligation of Servicer to sub-service any Purchased Loan for
the benefit of or on behalf of Buyer as aforesaid shall cease upon the
repurchase of such Purchased Loan by Seller in accordance with the provisions of
this Agreement.  In the event that the preceding language is interpreted as
constituting one or more servicing contracts, each such servicing contract shall
terminate automatically upon the earliest of (a) the termination thereof by
Buyer pursuant to Section 22(c) below, (b) forty-five (45) days after the
Purchase Date of the applicable Purchased Loans or any subsequent date on which
the Interim Servicing Period is extended pursuant to Section 22(c), (c) the date
of an Event of Default, or (d) the transfer of servicing to any other entity
approved by Buyer and the assumption thereof by such entity.

 

(b)                                 Seller and Servicer agrees that, as between
Seller and Servicer, on the one hand, and Buyer, on the other, Buyer is the
owner of all servicing records, including but not limited to any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records relating to or evidencing the servicing of Purchased Loans (the
“Servicing Records”) so long as the Purchased Loans are subject to this
Agreement.  Each of Seller and Servicer covenants to safeguard such Servicing
Records and to deliver them promptly to Buyer or its designee (including the
Custodian) at Buyer’s request.

 

(c)                                  With respect to the Servicing Records for
each Purchased Loan and the physical and contractual servicing of each Purchased
Loan, Servicer shall deliver such Servicing Records and, to the extent
applicable, the servicing to such other successor as may be designated by Buyer
on the Servicing Transfer Date.  Notwithstanding the foregoing, the Interim
Servicing Period with respect to the Purchased Loans shall automatically
terminate on each Remittance Date unless reinstated for each such Purchased Loan
pursuant to written notice of Buyer of such reinstatement (and thereafter the
immediately preceding delivery requirement will be deemed to be rescinded), and
a new 45-day Interim Servicing Period will be deemed to commence for such
Purchased Loan as of such Remittance Date upon receipt of such written notice
from Buyer.  If the Interim Servicing Period terminates with respect to the
Purchased Loans, the Servicer shall be terminated and shall transfer such
servicing in accordance with Section 22(g) below.  Sellers’ and Servicer’s
transfer and delivery of the Servicing Rights, Servicing Records and the
physical and contractual servicing under this Section, as applicable, shall be
in accordance with customary standards in the industry and such transfer shall
include the transfer of the gross amount of all escrows held for the related
mortgagors (without reduction for unreimbursed advances or “negative escrows”).

 

(d)                                 Servicer shall sub-service the Purchased
Loans in accordance with Accepted Servicing Practices.  Seller shall not, and
shall not permit Servicer to, employ any other sub-servicers to service the
Purchased Loans without the prior written approval of Buyer which approval shall
not be unreasonably withheld.  If the Purchased Loans are serviced by a
sub-servicer, Seller shall irrevocably assign all rights, title and interest in
the servicing agreements with such sub-servicer to Buyer.

 

(e)                                  Seller shall cause Servicer and any other
sub-servicers engaged by Seller to execute a letter agreement with Buyer
acknowledging Buyer’s security interest in the Purchased Loans and the servicing
agreements and agreeing that each such sub-servicer shall deposit all Income
with respect to the Purchased Loans in the Blocked Account, all in such manner
as shall be reasonably acceptable to Buyer.

 

(f)                                    Seller shall permit Buyer to inspect
Seller’s or its Affiliate’s servicing facilities, as the case may be, for the
purpose of satisfying Buyer that Seller or its Affiliate, as the case may be,
has the ability to service such Purchased Loan as provided in this Agreement.

 

(g)                                 Buyer may, in its sole discretion if an
Event of Default shall have occurred and be continuing, sell the Purchased Loans
on a servicing released basis without payment of any termination fee or any
other amount to Servicer.  Upon the occurrence of an Event of Default hereunder,
Buyer shall have

 

54

--------------------------------------------------------------------------------


 

the right immediately to terminate Servicer’s right to service the Purchased
Loans without payment of any penalty or termination fee.  If Servicer shall be
terminated under any of Section 22(c), this Section 22(g) or as otherwise
provided hereunder, Servicer shall transfer such servicing with respect to such
Purchased Loans to such successor designated by Buyer by the Servicing Transfer
Date, at no cost or expense to Buyer.  The Seller and the Servicer each agree to
cooperate with Buyer in connection with the termination of Servicer under the
terms of this Section 22 and transfer of servicing.

 

23.                               TREATMENT FOR TAX PURPOSES

 

It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes, the Transactions constitute a financing, and
that Seller is, and, so long as no Event of Default shall have occurred and be
continuing, will continue to be, treated as the owner of the Purchased Loans for
such purposes.  Unless prohibited by applicable law, Seller and Buyer agree to
treat the Transactions as described in the preceding sentence on any and all
filings with any U.S. Federal, state or local taxing authority.

 

24.                               INTENT

 

(a)                                  The parties intend and acknowledge that
each Transaction is a “repurchase agreement” as that term is defined in
Section 101(47A)(i) of Title 11 of the Bankruptcy Code, a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy Code
and a “securities contract” as that term is defined in Section 741(7)(A)(i) of
the Bankruptcy Code.

 

(b)                                 The parties intend and acknowledge that the
Guaranty is a “securities contract” as that term is defined in
Section 741(7)(A)(xi) of the Bankruptcy Code.

 

(c)                                  It is understood and agreed that any
party’s right to cause the termination, liquidation or acceleration of, or to
offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement or any Transaction hereunder
is in each case a contractual right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with this Agreement or any
Transaction hereunder as described in Sections 555, 559 and 561 of the
Bankruptcy Code.

 

(d)                                 The parties hereby agree that any provisions
hereof or in any other document, agreement or instrument that is related in any
way to the servicing of the Purchased Loans shall be deemed “related to” this
Agreement within the meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the
Bankruptcy Code and part of the “contract” as such term is used in Section 741
of the Bankruptcy Code.

 

25.                               MISCELLANEOUS

 

(a)                                  Time is of the essence under the
Transaction Documents and all Transactions thereunder, and all references to a
time shall mean New York time in effect on the date of the action unless
otherwise expressly stated in the Transaction Documents.

 

(b)                                 All rights, remedies and powers of Buyer
hereunder and in connection herewith are irrevocable and cumulative, and not
alternative or exclusive, and shall be in addition to all other rights, remedies
and powers of Buyer whether under law, equity or agreement.  In addition to the
rights and remedies granted to it in this Agreement to the extent applicable,
Buyer shall have all rights and remedies of a secured party under the UCC and
any other applicable law.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The Transaction Documents may be executed
in counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

 

(d)                                 The headings in the Transaction Documents
are for convenience of reference only and shall not affect the interpretation or
construction of the Transaction Documents.

 

(e)                                  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or be invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(f)                                    This Agreement, the Fee Letter and each
Confirmation contains a final and complete integration of all prior expressions
by the parties with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.

 

(g)                                 Each party understands that this Agreement
is a legally binding agreement that may affect such party’s rights.  Each party
represents to the other that such party has received legal advice from counsel
of its choice regarding the meaning and legal significance of this Agreement and
that it is satisfied with its legal counsel and the advice received from it.

 

(h)                                 Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any Person by reason of the rule of construction
that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

BUYER:

 

 

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

a New York limited partnership

 

 

 

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SELLER:

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-3,
L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SERVICER (FOR PURPOSES OF SECTION 5,
SECTION 6(d) AND SECTION 22 HEREOF):

 

 

 

 

SPT MANAGEMENT, LLC, a Delaware limited liability company

 

 

 

By:

Starwood Capital Group Global, L.P., its Sole

 

 

Member

 

 

 

 

 

By:

SCGG GP, L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------